Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 1 of 99

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JO SPENCE

710 Belmont Bay Drive
Woodbridge, VA 22191
(571) 288-6092(c),

Plaintiff,

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS,

810 Vermont Avenue, N.W.

Washington, DC 20420; and

ROBERT WILKIE, in his official capacity as
Secretary of the United States
Department of Veterans Affairs,

810 Vermont Avenue, N.W.

Washington, DC 20420,

Defendants.

 

COMPLAINT

eee eee ee eee Oe ee ee

Case: 1:19-cv—-01947

Assigned To : Boasberg, James E.
Assign. Date : 6/28/2019

Description: Employ. Discrim. (H-DECK)

Plaintiff Jo Spence, pro se hereby files this action against Defendants the

United States Department of Veterans Affairs (hereinafter referred to as the “Agency”

  
  

om ge ge em ee Eg
RECEL'

JUN 2.8 2018

Clerk, U.S. District & Bankruptty
Courts for the District or ColWnin:
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 2 of 99

or the “VA”) and Robert Wilkie, in his official capacity as the Secretary of the
VA, and alleges the following:
NATURE OF ACTION

1. Plaintiff offers herein a civil action which includes causes of action
arising under the Whistleblower Protection Act of 1989 (WPA), 5 U.S.C. section 2302,
Title Vil of the Civil Rights Act of 1964 , 42 U.S.C. 2000e-16, the Age Discrimination in
Employment Act (ADEA) of 1967, 29 U.S.C. 631, 633a, and the Department of
Veterans Affairs Whistleblower Protection Act of 2017, P.L. No. 115-41 (6/3/17).

2. Plaintiff challenges the personnel actions taken against her by the Agency
on the basis of Plaintiff's race, sex and age.

3. Plaintiff challenges the personnel actions taken against her by the Agency in
retaliation for Plaintiff's disclosure of information to her superiors, the VA Office of
Inspector General (OIG) and the Office of Special Counsel (OSC) which she
reasonably believed evidenced a gross waste of funds and an abuse of authority.

4. Plaintiff challenges the personnel actions taken against her by the Agency in
retaliation for Plaintiff's exercise of her right to file a complaint and because she
cooperated with or disclosed information to the Inspector General and the Special
Counsel.

5, Plaintiff challenges the deceptive tactics used by the Agency which

interfered with Plaintiff's right to compete for employment.
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 3 of 99

6. Plaintiff challenges the preferences and advantages not authorized by law,
rule, or regulation given to employees from outside the Agency who were selected for
GS-15 Trial Attorney positions intended for internal Agency attorneys.

7. Plaintiff challenges the Agency’s harassment of her which interfered with
Plaintiff's ability to perform work and created a hostile work environment.

8. Plaintiff challenges the Agency’s termination of her employment without the
requisite approval of the Special Counsel;

9. Plaintiff asserts that her whistleblower complaints and disclosures and her
EEO activity triggered a barrage of discriminatory and retaliatory behavior towards her
by her supervisors which included numerous unwarranted discipline-based and
performance-based actions issued to Plaintiff simultaneously, failure to timely approve
Plaintiff's use or lose leave request, a downgraded performance evaluation, denial of
a performance award and promotion opportunities, a three-day suspension, exclusion
from meetings, increased work pressure and change in duties, denial of Plaintiff's
request to change her telework schedule, denial of Plaintiff's requests for transfer,
failure to respond to Plaintiff's requests for information and/or assistance, and removal
of Plaintiff from employment with the Agency.

10, Plaintiff filed a mixed-case appeal with the Merit Systems Protection
Board which issued a decision in favor of the Agency that became final on May 31,

2019.
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 4 of 99

11. Plaintiff exhausted administrative remedies for all of her Title VII and
whistleblower claims prior to filing this civil action in the U.S. District Court for the
District of Columbia.

12. Plaintiff is seeking damages against Defendants for Defendants’ violations
of the Whistleblower Protection Act of 1989, Title Vil of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, and the Department of Veterans
Affairs Accountability and Protection Act of 2017.

JURISDICTION AND VENUE

13. This Court has jurisdiction over Plaintiff's federal claims pursuant to 28
U.S.C. section 1331 (federal question or statute), 5 U.S.C. section 7702 (actions
involving discrimination), and 5 U.S.C. section 7703 (mixed cases).

14. Venue is proper in this judicial district pursuant to 28 U.S.C. section
1391(e)(1)(A), because Defendants are an agency and officer of the United States
and because the Agency is located in Washington, DC.

PARTIES
15. Plaintiff, an attorney for over 32 years, is a resident of Virginia.
Plaintiff resides at the address set forth in the caption of Plaintiffs Complaint.
16. Defendant the United States Department of Veterans Affairs is a federal

agency headquartered in Washington, DC.
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 5 of 99

17. Defendant Robert Wilkie is sued in his official capacity as Secretary of the
United States Department of Veterans Affairs.

Statement of Facts

18. Plaintiff was hired by the Department of Veterans Affairs through a
competitive excepted service appointment as a General Attorney (Contract) on April 1,
2007.

19. Plaintiff served continuously as a Senior Attorney from April 2007 until her
removal in October 2018.

20. At the time of Plaintiff's removal, Plaintiff was a GS-14 General Attorney
(Contract) and had practiced law for over 32 years.

21. During her tenure at VA, Plaintiff received numerous positive performance
evaluations, awards and recognitions including an “Outstanding” performance
evaluation in December 2016 following her supervisor’s recommendation that Plaintiff
be given a significant contribution award.

22. During her tenure at VA, Plaintiff was revered and respected by her
colleagues, clients, other Agency attorneys, personnel from VA offices not associated
with the Office of General Counsel (OGC), and personnel from other agencies.

23. During her tenure at VA, Plaintiff received positive feedback on a regular
and continuing basis from clients and others within the Agency who were recipients of
Plaintiffs verbal and/or written legal advice and guidance.

24. Plaintiffs 2017-2018 Performance Assessment which was submitted by

Plaintiff to her supervisors prior to her removal, included seven pages of feedback
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 6 of 99

from Plaintiff's clients, VA attorneys and other Agency personnel, which reflected
favorably upon Plaintiffs work ethic, performance and skills as an attorney.

25. Over a dozen clients submitted letters to Mr. Fleck’s supervisor, Michael
Hogan, on Plaintiffs behalf after Plaintiff was proposed for removal in September
2018. The letters were provided to Mr. Fleck, the deciding official, prior to Plaintiff's
removal.

26. During her tenure with the Procurement Law Group (PLG), supervisors and
attorneys consistently relied on Plaintiff's legal knowledge, skills and expertise, as well
as Plaintiff's legal writing skills and written work product which was completed
independently and generally without input or revisions by others.

27. During her tenure with PLG, supervisors and attorneys consistently relied
on Plaintiffs litigation skills which resulted in favorable outcomes in the cases Plaintiff
had responsibility for, including bid protests filed with the Government Accountability
Office (GAO).

28. During her tenure with PLG, Plaintiff reviewed the work of junior attorneys,
as requested by her supervisors, and voluntarily served as a mentor to many PLG
attorneys and other attorneys within the VA.

29. At the time of Plaintiff's removal, Plaintiffs first-line supervisor was Deputy
Chief Counsel Candice Cornish and her second-line supervisor was Chief Counsel
Robert Fleck.

30. Mr. Fleck who previously worked for the Department of the Army in

Aberdeen, Maryland, joined VA in May 2016.
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 7 of 99

31. Ms. Cornish was promoted internally in November/December 2016 to
GS-15 Deputy Chief Counsel.

32. On November 29, 2016, Deputy General Counsel Michael Hogan sent an
email internally to all VA OGC attorneys which announced “opportunities for
non-supervisory GS-15 Trial Attorney positions focused on government procurement
and real property litigation.” The announcement stated the positions would be part of a
larger OGC procurement litigation team and would require travel.

33. Plaintiff did not submit an application, because Plaintiff was under a
doctor’s care at the time and was not able to travel.

34. In January 2017, Plaintiff was requested by Ms. Cornish and Mr. Fleck to
relinquish her office located at 810 Vermont Avenue, N.W., Washington, DC, in order to
accommodate the new incoming e-Discovery Expert.

35. Unbeknownst to Plaintiff, the incoming attorney was Mr. Fleck’s wife who
had previously worked with him at the Department of the Army before Mr. Fleck joined
the VA in 2016.

36. In early 2017, Mr. Fleck hired Michael Kraycinovich from the Department of
the Army non-competitively to head the Procurement Law Group’s newly formed
litigation team.

37. Mr. Kraycinovich who previously worked with Mr. Fleck at the Department of
the Army, was hand-picked by Mr. Fleck for the position which placed him over the VA
PLG attorneys.

38. Although all PLG attorneys were litigators or were expected to be litigators,
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 8 of 99

Mr. Fleck and Ms. Cornish announced in 2017 that attorneys selected to be on the
litigation team would have responsibility for all litigation and those attorneys not on the
litigation team would be “transactional attorneys” responsible for supporting the
litigation team attorneys.

39. On September 22, 2017, then VA General Counsel James Byme provided
his concurrence on a VA Hiring/Justification Form prepared by Attorney Michael
Hogan, then Executive Director, Management, Planning and Analysis, which
authorized the hiring of additional “Supply Funded Contracting Attorneys.”

40. The form stated, “Due to resource shortages in OGC there are inadequate
existing staff in OGC’s Procurement Law Group and District Contracting National
Practice Group to handle workload. The Supply Fund has authorized funding for FY18
for these positions... The current staff are being tasked to perform work beyond a
reasonable capacity... These positions will be filled through recruitment of staff with
contracting experience.”

41. PLG attorneys were informed by Ms. Cornish during a staff meeting in late
October 2017 that authorization had been received to hire five to six additional
attorneys for the PLG.

42. Contrary to the claims made by Mr. Hogan in the Justification Form
submitted to the Agency General Counsel for approval, the PLG was not suffering from
a resource shortage and attorneys were not being tasked to perform beyond a

reasonable capacity.
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 9 of 99

43. After hearing that additional attorneys would be hired, Plaintiff who did not
have a full workload, became concerned about whether there would be enough work
for all PLG attorneys and questioned the need to hire additional attorneys.

44. From the time Plaintiff questioned Management's decision to hire more
attorneys for the Procurement Law Group in late October 2017, she became a target
for discrimination and was subjected to whistleblower retaliation.

Medical Personnel Employment Question and Employee Counseling

45. On October 30, 2017, Plaintiff was requested by Ms. Cornish via email sent
at 1:44 p.m. to provide a brief memorandum stating the requirements VA would need
to overcome in order to replace medical personnel with a contract?

46. In response, Plaintiff replied via email at 2 p.m., “This is not my area of
specialty, even though | reviewed a question from the Health Care Law Group some
time ago involving the use of a contractor.”

47. At 2:59 p.m., Plaintiff fonwarded Ms. Cornish’s request to an agency
attorney in another law group for assistance.

48. Plaintiff sent Ms. Cornish an email at 3:10 p.m. with a copy to Mr. Fleck
which stated, “As Deputy Chief Counsel, you should be knowledgeable of this area
which | have no familiarity with. Because your question is very broad and the answer
may depend on any number of factors and circumstances, | request that you provide
the background with more detailed information regarding your questions and the need
to replace medical personnel with contractors. | have reached out to Eric Raun for

assistance. If | receive a response from him, | will let you know.”
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 10 of 99

49. Without providing the background information requested by Plaintiff,

Ms. Cornish requested via email sent on October 30, 2017 at 3:29 p.m. that Plaintiff
provide a list of the matters currently under Plaintiff's review.

50. Plaintiff responded via email at 4:30 p.m. on October 30, 2017 that she had
only received three assignments since October 1, 2017. Plaintiff's email stated, “As a
supply fund attorney and the longest serving attorney for SAC-Frederick which has
been my primary client, | should be receiving a fair share of that office’s work, in
addition to other assignments. If there are not enough work assignments for the
attorneys within PLG, | question whether there is a need to hire additional attorneys.”

51. Fourteen minutes after Plaintiff questioned the need to hire additional
attorneys, Ms. Cornish sent Plaintiff an email at 4:44 p.m. accusing her of rejecting a
work assignment. The email stated, “| am concerned that this is the first instance in
which you have identified a lack of work and that itis at the same time that you
rejected a work assignment.”

52. At 9:01 a.m. on October 31, 2017, Plaintiff emailed her concerns regarding
Management's plans to hire additional Procurement Law Group attorneys to VA
Deputy General Counsel Richard Hipolit who was PLG Chief Counsel Robert Fleck’s
first-line supervisor.

53. Plaintiffs email stated, “... Atlast week’s staff meeting, Candice mentioned
that PLG had the green light to hire five to six additional attorneys. This is of concern
to me and to other PLG attorneys not currently receiving or maintaining a full

workload... | ask that the status of PLG work assignments be reviewed to ensure the
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 11 of 99

work is being equitably distributed based upon attorney skills and experience. | also __
request that a review be conducted of the need to hire additional attorneys, as well as
the process for promotion of PLG attorneys.”

54. After a series of email exchanges with Ms. Cornish related to Ms. Cornish’s
October 30, 2017 request that Plaintiff provide a brief memo stating the requirements
VA would need to overcome in order to replace medical personnel with a contract,
Plaintiff requested on October 31, 2017 that Mr. Fleck intervene to state exactly what
Ms. Cornish was asking Plaintiff to do.

55. Plaintiff explained that she did not understand either of the two issues
presented by Ms. Cornish and that she had not been provided with the background
information she requested, so that she could understand the issues.

56. Mr. Fleck did not respond to Plaintiffs email.

57. On November 2, 2017, Ms. Cornish sent Plaintiff an email which purported
to clarify the issue she wanted Plaintiff to research. She stated, “| am specifically
requesting right now 4:02 p.m. 11/2/17, that you define ‘Circular OMB 76’ and provide
a written definition to me by close of business tomorrow...”

58. In response to Ms. Cornish’s November 2, 2017 request, Plaintiff sent a
three-page memorandum via email to Ms. Cornish, Mr. Fleck and Mr. Hipolit three
minutes later at 4:05 p.m. which included a discussion of “OMB Circular A-76.”

59. A mid-year review given to Plaintiff by Ms. Cornish in June 2018 stated that

Plaintiff refused to do the assignment and it was reassigned.

10
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 12 of 99

60. A proposed removal issued to Plaintiff by Ms. Cornish in September 2018
stated for the first time that the memorandum Plaintiff completed 11 months earlier
lacked analysis and was incomplete.

Requirement to Send Daily Email and Notification of EEO Complaint

61. On October 30, 2017, Ms. Cornish sent the Procurement Law Group an
email which stated, “| have received new requirements from the HR office and in order
to comply | will need additional information. Please assist by sending an email when
you start your tour of duty for the next week.”

62. Plaintiff requested via email on October 30, 2017 that Ms. Cornish provide
the Human Resources direction she referenced.

63. Plaintiff also requested via email sent to Ms. Cornish on October 31, 2017
at 7:15 a.m. that Ms. Cornish let Plaintiff know how long emails notifying her when her
workday had start would be required.

64. At3:35 p.m. on October 31, 2017, Plaintiff sent an email to Ms. Cornish
requesting again that she provide the source of the daily email requirement and that
Ms. Cornish state how long this requirement would be in effect.

65. After a brief discussion of the inequitable distribution of work and Plaintiff's
prior contributions/recognitions and receipt of an ICARE (Integrity, Commitment,
Advocacy, Respect, Excellence) award from the office’s primary client, Strategic
Acquisition Center, Frederick (SAC-F) earlier in the year, Plaintiffs email stated, “Ata
time when VA attorneys and legal offices are asking for more resources, itis absolutely

incomprehensible that any PLG attorney would not be receiving work assignments.”

11
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 13 of 99

66. Ms. Cornish replied via email at 3:51 p.m. which stated, “This email is to
ensure my instruction is clear. | specifically request that you send me an email each
morning at the start of your tour of duty immediately beginning 11/1/17 until 12/29/17.

67. At 4:48 p.m., Plaintiff responded with an email that stated, “Your email
below requesting that | send you an email each morning at the start of my tour of duty
beginning November 1, 2017 and ending December 29, 2017 is inconsistent with the
attached email you sent to the group yesterday requesting an email for the next
week... Unless you can show that your requirement... is mandated by OGC HR... | will
file an EEO complaint against you and the agency for discrimination.”

68. A 4:52 p.m. email from Ms. Cornish to Plaintiff stated, “I specifically request
that you (Jo Spence) send me an email each morning at the start of your tour
immediately beginning 11/1/17 until 12/29/17.”

69. At5:06 p.m., Plaintiff informed Ms. Cornish, Mr. Fleck and Mr. Hipolit via
email that she would comply with the instruction and would also file an EEO complaint.
70. Plaintiff filed an EEO complaint against Ms. Cornish and Mr. Fleck on

November 6, 2017 which alleged discrimination and disparate treatment based on
Plaintiffs race, sex and age, in connection with the requirement imposed on Plaintiff to
send Ms. Cornish an email each morming from November 1, 2017 to December 29,
2017 stating when Plaintiffs workday started.

71. On November 13, 2017, Plaintiff sent an email to Mr. Fleck with a copy to
Mr. Hipolit requesting the justification for the continued requirement that Plaintiff

provide daily emails to Ms. Cornish through December 29, 2017.

12
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 14 of 99

72. Plaintiff sent an email to Mr. Hipolit with copies to Ms. Cornish and Mr. Fleck
on November 13, 2017 requesting that the Office of General Counsel intervene and
provide the justification or put an end to the requirement imposed on Plaintiff.

73. No justification was provided to Plaintiff and Plaintiff was required to
continue sending daily emails to Ms. Cornish after other attorneys had stopped
sending emails stating when their workday started.

Change in Work Duties and Responsibilities

74. At 3:04 p.m. on November 14, 2017, Ms. Cornish sent Plaintiff an email
which stated, “Il am requesting you enter notice of appearance and represent VA in the
attached protests for which you have thus far acted as transactional attorney.

75. Via email sent at 3:51 p.m., Plaintiff replied, “Please explain why the
VECTOR protests are not being handled by the Litigation Team... | should be able to
handle the Pathfinder protest... The other protest which is due December 13, 2017 will
have to be handled by another attorney, as | will be on leave for most of the month of
December.”

76. On November 15, 2017, Ms. Cornish sent Plaintiff an email just after 8:00
a.m. which stated, “Please give me a status on the protest matters you have been
assigned. | would like you to cc me when you enter your notice of appearance today.”

77. Plaintiff informed Ms. Cornish via email on November 15, 2017 that she
considered Ms. Cornish’s request for the status of the two protests assigned to Plaintiff

at 3 p.m. the day before to be harassment.

13
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 15 of 99

78. Ms. Cornish replied via email on November 15, 2017, “Given your specific
knowledge and current workload of individuals reporting to me who are also on the
litigation team, | am requesting that you handle these protests. | would like you to cc
me when you enter your notice of appearance today.”

79. An email sent 20 minutes earlier by the Agency employee responsible for
protest intake and processing to Michael Kraycinovich (head of the litigation team) and
Steven Devine (member of the litigation team) with a copy to Ms. Cornish, stated,
“Since you represented VA in the previous cases....”

80. Plaintiff responded via email on November 15, 2017 sent at 3:02 p.m.
which stated, “... | view your sudden change in my role and your demands that | handle
two protests which would normally be handled by the Litigation Team attorneys
including a protest | stated | would not be able to handle because | would be on leave
and a protest that was with the Litigation Team eight days before it was given to me, as
part of a continuing pattern of discrimination and retaliation for my complaints
including my complaint to the Office of Resolution Management. Due to the undue
and unnecessary stress caused by your actions, | will be taking sick leave the rest of
today. | will enter my leave in VATAS.”

81. In reply, Ms. Cornish stated via email sent to Plaintiff at 3:19 pm., “... | will
accept your below email as your final decision that you refuse to follow direct

instruction to enter notice of appearance and perform legal duties of representation.”

14
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 16 of 99

82. Plaintiff was unable to take sick leave and sent an email to Ms. Cornish at
4:45 p.m. stating, “Notices of appearance have been entered for B-414599.4 and _.5.
Please stop harassing me.”

83. At 6:48 p.m., Plaintiff sent Ms. Cornish an email that stated, “Your
harassment of me has now escalated to daily harassment with unreasonable
demands and changed rules to fit your personal agenda.... SharePoint shows that no
PLG attorney other than a Litigation Team attorney has handled any litigation matters
since the team was formed. For this reason, | believe your actions in assigning me two
protests after | expressed that | no longer wished to handle litigation to be retaliatory.
To extract from my email stating | was going to be on sick leave this afternoon that |
was refusing to follow your instruction to enter my appearance at GAO and represent
the agency in litigation is outrageous. Even more outrageous is that you would
continue harassing me after | stated | was going to be on sick leave for the rest of the
day.”

84. At 10:33 p.m. on November 30, 2017, Plaintiff presented concerns she had
regarding the Pathfinder GAO protest assigned to her on November 14, 2017 to Clint
Druk, Deputy Director for the Strategic Acquisition Center, Frederick (SAC-Frederick)
via email.

85. In that email, Plaintiff stated, “Itis a rare occasion that | am at odds with my
clients, but this is one of those occasions where | lack the confidence to proceed to
GAO... Given that Terrie and Josh will be unavailable next week when the agency

response is due, | request that you review all of my comments and let me know if

15
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 17 of 99

SAC-Frederick wishes to move forward with the CO’s [Contracting Officer’s] Statement
of Facts. Friday is my CWS day, but! will try to check my emails when | can. The
agency report is due to GAO on Wednesday, December 6. | will be on leave after
December 5. So, the report with all exhibits must be prepared by SAC-Frederick so
that itis ready to go to GAO no later than Tuesday, if SAC-Frederick wants to proceed
to GAO.

Written Counseling

86. On November 16, 2017, Ms. Cornish issued Plaintiff a Written Counseling
for Conduct Unbecoming a Federal Employee via email at 11:46 a.m.

87. The counseling letter stated, “On Monday, October 30, 2017, you sent me
an email and CC’c [d] my immediate supervisor Mr. Robert Fleck. In the body of the
email you stated: ‘As the Deputy Chief Counsel, you should be knowledgeable of this
area which | have no familiarity with.’ This email did not reflect the VA ICARE Core
Values and Characteristics.”

88. Plaintiffs email reply sent to Ms. Cornish on November 16, 2017 stated, “...
Your use of your position as a supervisor to levy unwarranted charges against me, i.e.,
conduct unbecoming of a federal employee, and your threats of future progressive
discipline if | fail to follow VA's ICARE values is an absolute abuse of your power and
authority as a supervisor... | have filed anew EEO complaint against you. “

89. Upon information and belief, Plaintiff was issued the November 16, 2017
written counseling in retaliation for the EEO complaint Plaintiff filed 10 days earlier

against her supervisors and as reprisal for the information disclosed by Plaintiff to her

16
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 18 of 99

supervisors on October 30, 2017 which called into question the need to hire additional
PLG attorneys.
Admonishment and Counseling Letters

90. Thirty-four minutes after being issued the written counseling, Ms. Cornish
sent Plaintiff an email claiming Plaintiff was absent from a “required” staff meeting on
November 14, 2017.

91. Plaintiff was requested to provide Ms. Cornish with an explanation “as to
why you were not in attendance for this meeting by Close of Business November 17,
2017.”

92. Plaintiff responded immediately and stated she was in attendance at the
[telephonic] meeting and requested that Ms. Cornish stop harassing her.

93. Ms. Cornish replied that she had a roll call and Plaintiff did not respond and
was not on the call.

94. Plaintiff provided Ms. Cornish with an email on November 16, 2017 which
provided all of the details of the meeting.

95. Plaintiffs email also stated she had a witness to her attendance.
Client Complaint

96. At 10:33 p.m. on November 30, 2017, Plaintiff presented concerns she had
regarding the Pathfinder GAO protest assigned to her on November 14, 2017 to Clint
Druk, Deputy Director for the Strategic Acquisition Center, Frederick (SAC-Frederick)

via email.

17
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 19 of 99

97. In that email, Plaintiff stated, “Itis a rare occasion that | am at odds with my
clients, but this is one of those occasions where | lack the confidence to proceed to
GAO... Given that Terrie and Josh will be unavailable next week when the agency
response is due, | request that you review all of my comments and let me know if
SAC-Frederick wishes to move forward with the CO’s [Contracting Officer’s] Statement
of Facts. Friday is my CWS day, but | will try to check my emails when | can. The
agency report is due to GAO on Wednesday, December 6. | will be on leave after
December 5. So, the report with all exhibits must be prepared by SAC-Frederick so
that itis ready to go to GAO no later than Tuesday, if SAC-Frederick wants to proceed
to GAO.”

98. In response to Plaintiff's email, Mr. Druk replied on December 1, 2017 that
he was unclear about what Plaintiff meant by “report with all exhibits must be prepared
by SAC-Frederick.”

99, Plaintiff explained to Mr. Druk via email that “for any protest, there must be a
protest file for GAO to review which contains all of the acquisition documents related to
the protest. This is the fourth VECTOR GAO protest. So, there is probably a file
already put together...”

100. Mr. Druk asked Plaintiff if he could get a list of the documents she needed.

101. Plaintiff replied to Mr. Druk via email sent at 11:28 a.m. on December
1,2017 which stated, “Steven Devine of the PLG Litigation Team worked on the three
prior protests | believe. Possibly, he can provide you with a list of the documents.

Basically, it will be all documents related to the procurement, including the solicitation,

18
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 20 of 99

amendments, Pathfinder’s protest and a redacted BCM [Business Clearance
Memorandun]... |am on leave today and will not be accessible after 11:30 a.m...”

102. Upon information and belief, Mr. Druk was overwhelmed by having to
perform the unfamiliar duties of his absent contracting officer and contract specialist
who would normally be responsible for gathering the documents needed for the report
to GAO.

103. Mr. Druk vented his frustrations to Ms. Cornish in an email at 11:45 a.m.
directed at Plaintiff who was off work which stated, “Jo’s handling of this strikes me as
odd and much different than any protest situation I’ve been involved with at any
agency. She strikes me as having a posture of disengagement at this point and
essentially saying, ‘Don’t agree with me? Good luck, take care of it yourself. I’m
OOO...’ I'm happy to ask Stevin but don’t think he’d appreciate being blindsided and
not very well positioned to respond not Knowing the specifics.”

104. Mr. Druk’s stated opinions about Plaintiff were characterized as a client
complaint by Plaintiffs supervisors who used his statements to support Plaintiff's
removal.

105. After the Agency Report for the Pathfinder GAO bid protest, B-414599.4,
was submitted by Plaintiff to GAO on December 5, 2017, two days before it was due,
Mr, Druk sent Plaintiff an email which stated, “Thank you. | was really worried for a bit

but everyone really stepped up and rocked this thing...”

19
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 21 of 99

Failure to Approve Plaintiffs Use or Lose Leave Request

106. With knowledge that Plaintiff was scheduled to be on leave beginning
December 6, 2017, Ms. Cornish assigned Plaintiff a third GAO bid protest on
December 1, 2017.

107. The protester was ARTi.

108. On December 4, 2017, Plaintiff notified Ms. Cornish via email that the
protest filed by ARTi which had been assigned to Plaintiff, required reassignment to
another attorney because Plaintiff would be on leave.

109. The ARTI protest was reassigned to another attorney without issue.

110. Upon information and belief, the simultaneous assignment of multiple
protests to Plaintiff which had been previously been handled by litigation team
attorneys was deliberate and intended to increase work pressure on Plaintiff in
retaliation for her EEO and whistleblower activity.

111. Regarding Plaintiff's request for approval of use or lose leave scheduled
to begin on December 6, 2017, Ms. Cornish requested via email on December 4, 2017
that Plaintiff let her know if work on the Pathfinder GAO protest would be completed on
time before she decided whether to approve Plaintiff's leave request [which had been
| in pending status in the VA Time and Attendance System since November 21, 2017].

112. Plaintiff provided an immediate “affirmative” response to Ms. Cornish,
indicating that work on the protest would be completed on time.

113. Despite Plaintiff's immediate response to Ms. Cornish on December 4,

2017, Plaintiff's request for leave was not approved on December 4, 2017.

20
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 22 of 99

114. By close of business on December 5, 2017, Ms. Cornish had failed to
approve Plaintiff's leave request for 123 hours of use or lose annual leave.

115. Concerned that she would be charged with being absent without leave
(AWOL) if she proceeded with her plans to start leave on December 6, 2017, Plaintiff
reported for duty at her regular time on the morning of December 6.

116. At 10:20 a.m. on December 6, 2017, Plaintiff sent an email to Mr. Fleck
with a copy to Mr. Hipolit stating that she viewed Ms. Cornish’s outright and deliberate
failure to approve her leave as further harassment and retaliation.

117. Plaintiff requested that Mr. Fleck have someone other than Ms. Cornish
approve Plaintiff's leave without further delay.

118. Plaintiff entered a new leave request in the VA Time and Attendance
System (VATAS) on December 6, 2017 for 134 hours with a start date of December 11,
2017.

119. Plaintiff's revised leave request was not approved by Ms. Cornish until
Friday, December 8, 2017.

120. Upon information and belief, Ms. Cornish’s failure to timely approve
Plaintiffs initial leave request which had been in VATAS since November 21, 2017
was in retaliation for Plaintiffs EEO and whistleblower activity

121. Upon information and belief, Ms. Cornish was planning to charge Plaintiff
with AWOL in the event Plaintiff was absent from work on December 6, 2017 without

Ms. Cornish’s prior approval of her leave.

21
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 23 of 99

122. Plaintiff filed an EEO complaint in response Ms. Cornish’s failure to
approve her use or lose leave in time for Plaintiff to take leave beginning on
December 6, 2017.

Interference with Plaintiff's Ability to Perform

123. At11:45 a.m. on December 4, 2017, Ms. Cornish issued Plaintiff an
admonishment letter which claimed Plaintiff was not on the November 14, 2017 staff
meeting call.

124. Ms. Cornish intentionally did not reference or include Plaintiff's previously
submitted email which contained the details of the meeting.

125. Ms. Cornish was aware on December 4, 2017 that when she issued
Plaintiff a letter of admonishment and claimed she was not on the staff meeting call
that Plaintiff was under pressure to complete work on the GAO bid protests assigned to
Plaintiff before Plaintiff started leave on December 6, 2017.

126. The Agency report for the Pathfinder protest which was given to Plaintiff by
Ms. Cornish eight days after it was received by the litigation team was due to GAO by
December 7, 2017.

127. Upon information and belief, Ms. Cornish’s actions were intended to
interfere with Plaintiff's ability to complete work on the protests and the admonishment
letter and harassment over Plaintiff's alleged absence from the staff meeting were in
retaliation for Plaintiff's EEO and whistleblower activity which included disclosures of

information made by Plaintiff to her superiors, the OIG and the OSC regarding the

22
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 24 of 99

improper hiring of attorneys from the Department of the Army who were not performing
as GS-15 trial attorneys, as required by the job announcement they were hired under.

128. On December 7, 2017, Plaintiff provided Ms. Cornish with a copy of the
[Pathfinder] Contracting Officer's Statement submitted to GAO and notified GAO via
email that she would be on leave starting the next week.

129. With knowledge that Plaintiff completed work on the GAO protests prior to
December 7, 2017, Ms Cornish stated in a mid-year review given to Plaintiff in June
2018, “On 12/7/2017 at 11:11am you directly contacted Charmaine A. Stevenson, a
Senior Attorney with the GAO, and informed her you would not be handling protests
which you had entered notice of appearance. This was taken without consulting me
as a supervisor. You had been instructed in previous instructions to act on behalf of
the agency in these matters. You were either incapable of handling the protests or
incapable of understanding the instructions or both.”

Negative Performance Evaluation

130. On December 21, 2017, Ms. Cornish issued Plaintiff a performance
appraisal with a “Fully Successful” rating for the 2016-2017 performance rating period
without explanation or justification for the lowered rating.

131. The rating was two levels lower than the “Outstanding” rating Plaintiff
received for the 2015-2016 performance rating period.

132. Plaintiff provided written objections to the rating to Ms. Cornish.

133. Of the 33 attorneys in the Procurement Law Group, Plaintiff received the

lowest performance rating and the only “Fully Successful” rating in 2017.

23
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 25 of 99

134. Twenty-nine attorneys received “Outstanding” ratings and three attorneys,
including two at the GS-13 grade level, received “Excellent” ratings

135. Upon information and belief, Plaintiffs “Fully Successful” rating and her
supervisors’ refusal to consider Plaintiff's updated performance assessment prior to
issuance of the rating were in retaliation for Plaintiffs EEO and whistleblower activity.

136. Even without Plaintiffs assessment, Plaintiff's supervisors were aware of
the high volume of assignments handled by Plaintiff during the performance rating
period.

137. The “Fully Successful” rating given to Plaintiff was also discriminatory and
based on Plaintiff's age, race, and sex.

138. Plaintiff and another Black female PLG attorney over the age of 40 were
the only GS-14 attorneys in the Procurement Law Group to receive a rating of less
than “Outstanding” for the 2016-2017 performance year.

139. All Caucasian GS-14 attorneys, all male GS-14 attorneys and all GS-14
attorneys under the age of 40 received “Outstanding” performance ratings for the
same performance period.

140. The rating official, Ms. Cornish, is a Black female under the age of 40.

141. Plaintiff filed an EEO complaint in response to being given a “Fully
Successful” performance rating.

State Approving Agency Agreements

24
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 26 of 99

142. On January 19, 2018, Ms. Cornish sent Plaintiff and Attorney Bryan
Thompson of the VA Benefits Law Group an email regarding State Approving Agency
(SAA) contracts.

143. Ms. Cornish stated that she had met with Robert Worley of the Veterans
Benefits Administration (VBA) and had been informed that the Office of General
Counsel (OGC) had opined in the past on the SAA agreements and requested
clarification on the advice provided to the program.

144. In response to Ms. Cornish’s email, Mr. Thompson replied via email that
the Benefits Law Group did not address whether the contract was properly
administered by any part of VA.

145. He further stated, “I sent you our proposed draft of that advice, an options
paper for EDU [VA’s Education Service] on January 4th, when we requested your
assessment.”

146. On January 19, 2018, Ms. Cornish sent an email to PLG Attorney Vanessa
Calabrese regarding SAA agreements which included an old email sent to Plaintiff by
a VBA employee in 2016 requesting that Plantiff take a look at the administration of
SAA agreaments.

147. Ms. Cornish found the email to Plaintiff in the office’s GCLaws database.

148. On January 22, 2018, Ms. Cornish sent an email to Mr. Thompson and to
Plaintiff which asked, “Can you discuss/provide statement, regarding how matters are

handled when benefit a the requirements to obtain a benefit are not met?”

25
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 27 of 99

149. Mr. Thompson replied, “I’m not sure | understand your question for me, or
why that information is useful. | think your inquiry is about the process for denial or
grant of benefits... | apologize but I'm afraid | need clarification in order to get you
something useful.”

150. A January 22, 2018 email sent by Ms. Calabrese to Ms. Cornish showed
that Ms. Calabrese had been tasked with addressing SAA issues that originated with a
draft benefits law paper which discussed the litigation risks associated with various
actions under the contract with the Arizona SAA’s approval of Ashford University.

151. Ms. Calabrese sent Plaintiff an instant message on January 22, 2018
asking if Plaintiff had any insight or information on SAA agreements.

152. Plaintiff informed Ms. Calabrese on January 22, 2018 that she did not
have much information to share and provided Ms. Calabrese with a brief history of the
SAAS.

153. On January 23, 2018, Ms. Calabrese sent Plaintiff an email asking if
Plaintiff recalled the last time she reviewed SAAs.

154. She asked if it was possible to send her a couple of the most recent
reviews.

155. Plaintiff immediately replied via email and stated the reviews were done
annually, but that Plaintiff could not remember the last time she had reviewed SAA
agreements.

156. Plaintiff explained that her system crashed and she did not have any

documents related to SAA agreements that she could send to Ms. Calabrese.

26
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 28 of 99

157. Plaintiff informed Ms. Calabrese that if she located anything, she would let
Ms. Calabrese know.

158. Believing that the SAA issues raised in 2016 had resurfaced in 2018,
Plaintiff sent an email on February 28, 2018 to the author of the 2016 SAA email who
informed Plaintiff that she was no longer working with the SAA agreements.

159. Plaintiffs email and Ms. Dark’s response were forwarded to
Ms. Calabrese and Ms. Cornish.

160. An email prepared by Ms. Calabrese and sent to Ms. Cornish on January
29, 2018 revealed that Ms. Calabrese was researching issues related to the Federal
Acquisition Regulation and the delegation provisions that authorized the program
office to negotiate and enter into agreements.

161. Plaintiff had no prior involvement with the SAA matters and issues
Ms. Calabrese was tasked with researching in January 2018.

162. In February 2018, Plaintiff was requested to provide assistance to
Ms. Cornish and to Ms. Calabrese who was preparing a written response to the client,
Mr. Worley.

163. After Plaintiff reviewed Ms. Calabrese’s draft response, Ms. Cornish
stated, “Let's close this for GC law and consider the client counseled until there is a
new request.”

164. Atleast two client requests for review of actions involving issues believed

to be related to SAA agreements were escalated to Ms. Cornish’s attention in 2017.

27
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 29 of 99

165. Plaintiff received an email from Ms. Dark on January 13, 2017 requesting
assistance with SAA issues. Plaintiff was out of the office and recommended that
Ms. Dark send any new requests for review of SAA issues to Ms. Cornish.

166. Ms. Dark replied via email, at 12:19 p.m., “Thanks so much for the quick
response.”

167. On August 31, 2017, Bryan Thompson sent Plaintiff an email stating that
his group was dealing with issues that had a contracting component.

168. Attached to Mr. Thompson's email was an options paper.

169. Because Plaintiff was going to be out of the office for 10 days after that
date, Plaintiff forwarded Mr. Thompson's request to Ms. Cornish at 11:53 a.m. on
August 31, 2017 for attorney assignment.

170. When Plaintiff returned from leave, Plaintiff learned the action had not
been reviewed and Plaintiff completed the review for Mr. Thompson on September 15,
2017.

171. The mid-year review given by Ms. Cornish to Plaintiffin June 2018 stated,
“In January | learned of your failure to provide review and be responsive to client
offices and your fellow line attorney, Vanessa Calabrese, in the matter of ‘State
Approving Agency Agreements.’ You worked on a matter advising on how to handle
the VA’s program for reimbursement of State Approving Agencies who certify the
Education providers who determine what programs Veterans can attend. GC Laws
show you have had this assignment since 2013, however, when Ms. Calabrese

attempted to contact you, you claimed not to have knowledge and did not provide any

28
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 30 of 99

of the information you possessed. Ms. Calabrese had to take over the matter and
perform thorough research in order to support the client. Your support fails to meet the
requirement of a GS14 for stakeholder service.”

172. The proposed removal issued to Plaintiff by Ms. Cornish stated the matter
was reassigned and performed by a replacement attorney.

173. Ms. Calabrese did not take over any SAA matters in January 2018 that
had previously been assigned to Plaintiff.

174. The SAA matter at issue which originated with Mr. Worley and
Mr. Thompson, was given by Ms. Cornish directly to Ms. Calabrese in January 2018 for
review and response.
Denial of Plaintiffs Transfer Requests

175. Plaintiff submitted a request to transfer via email to Mr. Hipolit on February
26, 2018 which stated, “PrL.G has so many attorneys that there is not enough work for
all of us to be gainfully employed. Most days. | have few. if any, work assignments.
Under the circumstances, | should be allowed to transfer to an office where | can use
my skills and experience. In addition, nothing positive can come from the forced
continuation of my employment within PrLG, as the damage to my working relationship
with Candice and Bob is irreparable...”

176. Between November 2017 and April 2018, Plaintiff submitted numerous
requests for transfer to Mr. Hipolit.

177. All of Plaintiff's requests to Mr. Hipolit to be transferred were denied, even

though Mr. Hipolit possessed the authority to transfer and reassign Plaintiff.

29
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 31 of 99

178. Mr. Hipolit told Plaintiff she could not be transferred because PLG lacked
resources and the PLG could benefit from her experience and expertise.

179. Upon information and belief, Mr. Hipolit who along with Mr. Hogan, gave
Ms. Cornish his support to remove Plaintiff in early April 2018, deliberately left Plaintiff
in place until she could be terminated.

180. Upon information and belief, Mr. Hipolit and Mr. Hogan who were
interviewed by OIG investigators in early 2018 in connection with the unlawful hiring of
Mr. Fleck’s wife, were concerned they would be exposed by Plaintiffs whistleblower
activity which included complaints that the attorneys selected by Mr. Fleck to fill the
GS-15 trial attorney vacancies for the PLG were not needed, were improperly hired,
and were performing the work of GS-14 contracts attorneys instead of GS-15 trial
attorneys.

Denial of Request to Change Telework Schedule

181. On March 5, 2018, Ms. Cornish denied Plaintiffs request to change her
telework schedule from 7:15 a.m. to 4:45 p.m to 6:30 a.m. to 4:00 p.m.

182. Ms. Cornish stated Plaintiff had provided no specific basis for the request,
she needed to consider workload in making such determination and attorneys were
needed during late hours.

183. In response to Ms. Cornish’s denial of Plaintiff's request to change her
tour of duty hours, Plaintiff stated in an email to Ms. Cornish on March 5, 2018, “As far
as workload is concerned, | have barely had any work to speak of since early January

2018 and any work assigned to me has been completed well ahead of scheduled due

30
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 32 of 99

dates and time. In fact, | have complained repeatedly that there are too many PrLG
attorneys and not enough work for all. If there is a need for attorneys to work later
hours, this is the first | have heard of such need in the 11 years | have been at the VA...
Contrary to your claim that attorneys are needed during late hours, most of the clients |
work with work very early shifts and are off the clock by 4:00 p.m...”

184. Upon information and belief, Ms. Cornish’s denial of Plaintiff's request to
change her tour of duty hours was discriminatory and in retaliation for Plaintiffs EEO
and whistleblower activity.

185. Sarah McWilliams, a Caucasian female attorney over the age of 40 who
worked for the same clients as Plaintiff, was working the same hours Plaintiff
requested that Ms. Cornish approve for Plaintiff at the time Ms. Cornish denied
Plaintiff's request.

186. Sarah was hired from the Department of the Army two months earlier.

187. In an email to Ms. Cornish on March 7, 2018 with a copy to Mr. Hipolit and
Mr. Hogan, Plaintiff stated, “... There is not currently enough work for all PrLG attorneys
to have a full workload.”

188. Plaintiff filed an EEO complaint against Ms. Cornish for failure to approve
Plaintiff's request to change her telework schedule.

Changes to Telework Agreement

189. On March 7, 2018, Ms. Cornish issued new Telework Agreement terms

and conditions which required that Plaintiff and other teleworkers respond to phone

calls, Microsoft Lync, Skype messages, and emails within one hour and that if for any

31
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 33 of 99

reason the teleworker was unable to meet these times, the teleworker was required to
notify the supervisor and provide an explanation as to why the times were not met.

190. A second term stated, “Employees understand that Telework may be
suspended by management in order for the employee to attend training and/or
mandatory meetings...”

191. A third term required that teleworkers install and use a web camera.

192. A fourth term stated, “The employee understands that working overtime
without permission may result in termination of the telework Agreement. The
employee also understands that if instructed by the supervisor to work overtime (e.g.
time in excess of the prescheduled and authorized tour of duty), the employee will
need to follow that instruction when ordered by the direct Supervisor.”

193. Out of concern that the new telework terms and conditions would subject
her to further acts of discrimination and retaliation by her supervisors, Plaintiff sent an
email to Mr. Hipolit, VA Deputy General Counsel, on March 7, 2018 which stated that
she took exception to some of the terms and conditions of the Agreement and that she
was concerned that the new terms and conditions would subject teleworkers to
harassment by the supervisor.

194. Mr. Hipolit did not respond to Plaintiff's email.

195. Because Plaintiff had previously objected to the installation and use ofa
web cam in her home, Plaintiff filed an EEO complaint alleging that she was
specifically targeted by the new term and condition that made installation of a web

cam a requirement for teleworking.

32
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 34 of 99

VA Medical Sharing Office Assignments

196. On March 12, 2018, Plaintiff received an assignment to review 16 Basic
Healthcare Resources Training Modules (40 CLP). The request for legal review was
submitted to the Procurement Law Group’s SharePoint site by Sharon Hallmark of the
VA Medical Sharing Office (MSO).

197. Within one hour of receipt of the action, Plaintiff notified Ms. Hallmark that
she had received the action for review and requested that Ms. Hallmark highlight the
procurement language she was requesting that Plaintiff review.

198. In a subsequent email to Ms. Hallmark on March 12, 2018, Plaintiff stated,
“| am concerned that you are submitting an excessively large number of documents to
the office for legal review which would not normally be reviewed by this office... If you
have specific language that requires legal review, please highlight and provide.
Otherwise, | request that you refrain from submitting documents through SharePoint
which are or may not be appropriate for legal review.”

199. Ms. Hallmark replied via email which stated, “Since these are already in
the portal - | can email you and identify the module and slide numbers.”

200. Ms. Hallmark stated in a separate email to Plaintiff, “| have never used the
portal... | would like to understand more clearly directions as to what should be
included in this portal...”

201. Plaintiff informed Ms. Hallmark via email on March 12, 2018 that “the
SharePoint site is available for ALL actions that require legal review... If you require

assistance in determining whether an action is appropriate for OGC review, please

33
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 35 of 99

contact Bob Fleck, Candice Cornish or another member of the Procurement Law
Group.”

202. On March 14, 2018, Plaintiff informed Ms. Hallmark that she had reviewed ©
the CBOC virtual training slides and found they did not provide material appropriate
for OGC review.

203. Plaintiff recommended that Ms. Hallmark review the slides and submit
specific language, legal issues or questions she wanted Plaintiff to review.

204. Plaintiff sent Ms. Cornish an email on March 14, 2018 which stated, “A
review of SharePoint shows 96 actions pending for PrLG [Procurement Law Group].
Of these 96 actions, more than one-third (35) come from Sharon [Sandra] Hallmark of
the Medical Sharing Office (MSO)... Sharon [Sandra] Hallmark claims she did not
understand what was and was not appropriate for legal review. Based on this, |
recommend that all pending SharePoint requests from MSO be reviewed further to
determine if they are, in fact, appropriate for PrLG’s legal review. | currently have no
MSO actions pending review.”

205. Plaintiff received no response from Ms. Cornish.

206. After being contacted by Ms. Hallmark for assistance in determining which
actions were appropriate for legal review, as recommended by Plaintiff, Ms. Cornish
sent Plaintiff an email on March 16, 2017 which stated, “Per your 2018 performance
standards ‘Stakeholder Service’ it is required that you work with client offices to
proactively identify issues, risks or trends and provide sound legal advice. At this time

your response fails to provide such advice and has required that |, as your supervisor,

34
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 36 of 99

intervene with stakeholders.” Ms. Cornish further stated, “Please review all documents
provided by the Medical Sharing Office in connection with GCL 125180 and 125047
response to client which identifies salient characteristics or clarify that no issues have
been identified.”

207. Plaintiff, who had 10 days from receipt of the MSO documents to complete
her reviews, reviewed all MSO documents on the dates the actions were received and
completed further reviews of all documents within the allotted 10-day review period.

208. In an email sent to Ms. Cornish on March 16, 2017, Plaintiff stated that
GCLaws 125180 consisted of 427 slides and GCLaws 125047 had 75 slides for a total
of 502 slides submitted for review.

209. Plaintiff informed Ms. Cornish that it was reasonable for Plaintiff to request
that the client narrow the scope of review and that once the client did so, further review
of the actions would be conducted in accordance with established PrLG review
timelines.

210. An email sent by Plaintiff to Ms. Hallmark on March 19, 2017 regarding
review of the CBOC Virtual Training Slides stated, “There are 75 slides for the subject
action. Many of the slides contain material that is not appropriate for review by the
Procurement Law Group... | recommend that you review the slides and submit the
specific language, legal issues or questions you would like reviewed...”

211. This was a second request to the Ms. Hallmark.

212. Asecond email sent by Plaintiff to Ms. Hallmark on March 19, 2017

regarding review of the Basic Healthcare Training Modules stated, “The subject action

35
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 37 of 99

consists of more than 400 slides. Many of them contain material which is not
appropriate for review by the Procurement Law Group. As requested in the email
below, please highlight the procurement language you are requesting this office to
review...”

213. This was also a second request to Ms. Hallmark.

214. Plaintiff provided further review of the CBOC Virtual Training Slides and
the Basic Healthcare Training Modules on March 20, 2017 and provided responses to
Ms. Hallmark for each action.

215. Ms. Hallmark responded with emails to Plaintiff on March 20, 2017 which
thanked Plaintiff for looking at the slides.

216. Ms. Hallmark stated for the CBOC virtual training slides, “When the slides
are updated in the future - we will introduce them into the OGC portal differently based
on comments.”

217. For the Basic Healthcare Resources Training Module slides, Ms. Hallmark
stated, “For future reviews when edits are made, | will enter the request differently
based on the direction you provided...”

218. Between February and March 2018, Plaintiff reviewed a number of MSO
actions submitted by Ms. Hallmark to the PLG for review.

219. On February 20, 2018, Plaintiff received and reviewed “Certification
Sample - Conflict of Interest.”

220. On March 5, 2018, Plaintiff received and reviewed “Sample Negotiation

Kickoff Instructions.”

36
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 38 of 99

221. On March 5, 2018, Plaintiff received and reviewed “Sample Language for
EPA Educational Costs Contract.”

222. On March 12, 2018, Plaintiff received and reviewed “Sample Award
Approval Documentation.”

223, On March 12, 2018, Plaintiff received and reviewed “Sample Instructions
to offerors for educational costs contract requests.”

224. On March 14, 2018, Plaintiff received and reviewed “Sample Interim
Request Memo.”

225. On March 14, 2018, Plaintiff received and reviewed “Legal Review of
Performance Work Statements.”

226. None of Plaintiff's prior reviews of MSO actions required the input or
intervention of Ms. Cornish who claimed in the proposed removal issued to Plaintiff
that Plaintiff failed to take needed actions, requiring supervisory intervention, Plaintiff
refused to review MSO’s documents and Plaintiff failed to consider formality and tone
in communications with Ms. Hallmark.

227. Ms. Hallmark individually submitted 70 actions via SharePoint for review
by the PLG attorneys which was more than the total number of actions submitted by
any client office.

228. Upon information and belief, Ms. Hallmark was invited or encouraged to
submit a large number of documents that would not normally require review by PLG

attorneys to SharePoint, in order to provide work for the increased number of PLG

37
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 39 of 99

attorneys who were sharing assignments that generally required the review of one
attorney.
Performance Counseling Letter

229. On April 4, 2018, Plaintiff was issued a Performance Counseling letter by
Ms. Cornish which informed Plaintiff that she needed to improve her performance in
three critical elements (Professional Responsibility & Accountability, Stakeholder
Service, Quality of Legal Products) and one non-critical element (Timeliness).

230. The letter which merely re-stated the criteria for an unacceptable
performance rating taken from the GS-14 Attorney Performance Standards stated that
Plaintiff failed to render sound legal advice, did not respond to stakeholders ina
clear/concise manner such that the stakeholders could understand what actions to
take, Plaintiffs communications with stakeholders were unprofessional and failed to
maintain a positive relationship with stakeholders, Plaintiff did not conduct proper
reviews or manage GAO protests in an appropriate and professional manner, and
Plaintiffs email communications were unintelligible, etc.

231. Ms. Cornish’s unwarranted attack on Plaintiff's work ethic, work
performance and intelligence did not include examples of unacceptable work
performance.

232. The letter stated, “In the event that you do not achieve and maintain a fully
successful level of performance for the duration of the fiscal year, a performance
based action may be imposed, resulting in your reassignment, demotion, or removal

from Federal service.”

38
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 40 of 99

233. In an email sent by Plaintiff to Mr. Hipolit with a copy to VA General
Counsel Jim Byrne, Mr. Hogan and Sharon Weiner of OGC, Plaintiff stated, “The
attached counseling letter issued to me by Candice is yet another example of her
pattern of continued harassment and retaliation... So that | can continue serving the
veterans and my clients, | am requesting that you address my concerns without further
delay and that Candice be required to rescind today’s performance counseling letter
and cease all acts of discrimination against me including harassment and retaliation.

234. Ms. Cornish was not required to rescind the April 4, 2018 performance
counseling letter and the harassment and retaliation against Plaintiff continued.

235. Plaintiff submitted an informal grievance to Ms. Cornish which stated, “|
take exception to the entire letter which does not contain a scintilla of truth and does
nothing but repeat the criteria provided for an unsuccessful rating in the critical
elements identified. Because you have not provided any support whatsoever for
anything stated in your letter, | cannot respond to your accusations except to deny
each and every one and state that they are false and constitute actionable libel.”

236. Ms. Cornish denied Plaintiffs request for relief, stating she found that
Plaintiffs claims had no merit.

237. A formal grievance submitted by Plaintiff was rejected by Mr. Fleck who
stated it was excluded from the grievance procedure.

238. Upon information and belief, the April 4, 2018 counseling letter issued to

Plaintiff was in retaliation for Plaintiffs EEO activity and whistleblower activity.

39
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 41 of 99

239. Upon information and belief, the April 4, 2019 counseling letter was
prepared and issued to Plaintiff for the sole purpose of initiating the process for
Plaintiff's removal based on unacceptable performance.

240. Upon information and belief, examples of Plaintiffs alleged unacceptable
performance were sought and generated by Ms. Cornish with the help of Human
Resources personnel and Agency counsel Danielle Kalivoda after Plaintiff was given
the April 4, 2019 letter claiming her performance was unacceptable.

VECTOR Business Clearance Memorandum and Claims Plaintiff Refused to
Perform

241. On April 9, 2018, the SAC-F Director, Efrain Fernandez, requested
clarification from Ms. Cornish regarding whether Plaintiff or Michael Kraycinovich, the
head of the PLG litigation team, was the attorney of record for the revisions to the
VECTOR Business Clearance Memorandum (BCM) for the SRE GAO bid protests .9
and .10.

242. The BCM supported the evaluations of offers from vendors and the
contracting officer's contract award decisions for the $25 billion VECTOR requirement
and acquisitions.

243. Prior to the formation of the litigation team, Plaintiff had been the sole
legal representative for the VECTOR requirement since 2016.

244. Although Plaintiff did not enter a notice of appearance, was not involved
with either of the SRE bid protests, and had no involvement with the decisions of

former Army attorneys Michael Kraycinovich and Richard Bechtel to take corrective

40
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 42 of 99

actions in those matters in lieu of proceeding to litigation before the GAO, Ms. Cornish
informed the client that Plaintiff was the attorney of record.

245. Mr. Fernandez responded via email on April 9, 2018 to Ms. Cornish, “So
we will work with her to get her concurrence and only her concurrence on the BCM.”

246. Because seven or eight attorneys had been involved with various aspects
of the VECTOR evaluations, awards and/or protests, Mr. Fernandez felt it necessary to
express that he wanted to work with only one attorney.

247. Upon learning that Mr. Fernandez was seeking Plaintiff's concurrence on
the VECTOR BCM, Ms. Cornish who had never provided oversight or supervision on
any work assigned to Plaintiff, stated via email to Mr. Fernandez on April 9, 2018, "As
her direct supervisor | will need to agree with the approach. Please provide any
documentation which is part of the file after you work with Ms. Spence but prior to
taking action.”

248. Upon information and belief, Ms. Cornish was seeking information to
support the proposed removal of Plaintiff for unacceptable performance.

249. Concerned about what Ms. Cornish was asking him to do, Mr. Fernandez,
a member of the Senior Executive Service, stated in an email to Ms. Cornish on April
9, 2018, “Candice, this is very unusual. She needs to coordinate with you if you wish
to review her work and concurrence prior to sending it to us. We cannot be placed in
the middle of this. We will only get one review and concurrence. If she’s the attorney,
then we will work thru her and only her. If she is not or you want to review her work

prior to her concurrence, then you will need to work that out internally.”

41
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 43 of 99

250. Mr. Fernandez’s supervisor, Elegear Primus, sent Ms. Cornish an email on
April 9, 2018 which stated, “Please advise on your availability to discuss this
requirement. | am concerned if you are asking Efrain to send you a copy of what your
attorney provides to him. My expectation is that the SAC [Strategic Acquisition Center]
receives one input from OGC...”

251. Mr. Fernandez stated in an email sent to his supervisor, Mr. Kraycinovich
and Ms. Cornish on April 10, 2018 that his main concern was that he wanted to work
with only one attorney/advisor.

252. Ms. Cornish advised Mr. Fernandez via email on April 10, 2017 to
continue working with the attorney of record (Ms. Spence).

253. Mr. Fernandez replied that Plaintiff had declined to provide further
comments or guidance, “presumably based on internal personnel issues.”

254. As Plaintiff maintained that Mike Kraycinovich and Richard Bechtel were
the attorneys of record for the SRE protests, Ms. Cornish continued to assert that
Plaintiff who did not enter an appearance for the protests or work on the protests, was
the attorney of record.

255. Upon information and belief, Ms. Cornish’s actions in making Plaintiff
responsible for the work of other attorneys and for all of the VECTOR protests filed in
and after November 2017, even those she did not work on, were an attempt to
increase work pressure on Plaintiff who had previously expressed that she did not
wish to handle litigation following the David Jones GAO protest which was decided in

August 2017.

42
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 44 of 99

256. In an email sent by Ms. Cornish to Plaintiff at 10:35 a.m. on April 10, 2018,
Ms. Cornish stated, “You are the attorney of record in this matter, as you will be should
it go to protest, and Lrecommend that you discuss the comments below (drafted by
Sarah McWilliams) that | provided... Please discuss the comments below with Sarah if
needed, but discuss the views with Terrie and work with Terrie to finalize the action
(BCM) for the SAC-F. You represent the view of OGC and to the extent the CO
disagrees with this advice you will defend any protest.”

257. Upon information and belief, Ms. Cornish’s decision to make Plaintiff
responsible for all future VECTOR protests including protests filed as a result of
actions taken by former Army attorneys Michael Kraycinovich, Richard Bechtel, and
Sarah McWilliams, was reprisal for Plaintiffs EEO and whistleblower activity .

258. In January 2018, Ms. Cornish required Plaintiff to advise the SAC-F client
on the corrective actions proposed by Mr. Kraycinovich and Mr. Bechtel for the two
SRE bid protests Mr. Kraycinovich and Mr. Bechtel handled in December 2017 which
Plaintiff had no involvement with.

259. Mr. Kraycinovich and Mr. Bechtel were GS-15 trial attorneys.

260. In April 2018, Ms. Cornish requested that Plaintiff discuss five pages of
comments prepared by Ms. McWilliams with the VA contracting officer after
Ms. McWilliams was requested by Ms. Cornish to review the 166-page VECTOR BCM
which was revised as part of the corrective action proposed by Mr. Kraycinovich and

Mr. Bechtel, the attorneys of record for the SRE protests.

43
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 45 of 99

261. Plaintiff had expended countless hours working with SAC-Frederick
personnel and reviewing the evaluation results of hundreds of offerors which
culminated in the original BCM that supported contract awards to nearly 70 vendors.

262. Upon information and belief, Ms. McWilliams, a new hire with 31 years of
legal experience, was requested to go behind Plaintiff's work on the BCM and look for
flaws and/or deficiencies that would support the April 4, 2018 performance counseling
letter issued to Plaintiff six days earlier by Ms. Cornish for unacceptable performance.

263. When Plaintiff was requested by the client to provide her thoughts on
Ms. McWilliams’ extensive comments which were sent to the client via email by
Ms. Cornish without identifying Ms. McWilliams as the author, Plaintiff responded that
she did not want to undermine OGC’s position and recommended that the client
contact Ms. Cornish or Ms. McWilliams if the client had any questions.

264. Ms. Cornish informed the client again that Plaintiff was the attorney of
record and that Plaintiff would provide the OGC view and litigation support.

265. Plaintiff responded via email on April 10, 2018 at 11:14 a.m. that she was
not the attorney of record for SRE protests .9 and .10 and that Ms. McWilliams was in
the best position to answer any questions the client may have concerning the

-comments Ms. McWilliams prepared.

266. At 11:35 a.m., Ms. Cornish sent Plaintiff an email which stated, “Please

discuss the comments below, with Sarah if needed, but discuss the views with Terrie

and work with Terrie to finalize action for the SAC-F. You represent the view of OGC

44
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 46 of 99

and to the extent the CO [contracting officer] disagrees with this advice you will defend
any future protest.

267. At 12:26 p.m., Ms. Cornish sent an email to Plaintiff, Mr. Hipolit and
Mr. Hogan with a copy to Mr. Fleck which stated, “Ms. Spence is refusing to perform
work assignments while at present | cannot reassign. Ms. Spence does not have other
work precluding her from performing legal review on this matter. Please advise.”

268. In aseparate email to Mr. Hipolit and Mr. Hogan that did not include
Plaintiff, Ms. Cornish stated that Plaintiff had refused to perform any work and she
wanted to know if she had their support for a 714 termination.

269. Without having any personal knowledge of Plaintiff's work or performance
and without verifying Ms. Cornish’s claims that Plaintiff had refused to perform work,
Mr. Hogan who was notin Plaintiffs chain of command and Mr. Hipolit who was
Plaintiff's third-line supervisor, notified Ms. Cornish that she had their support.

270. Plaintiff replied to Ms. Cornish’s claims that Plaintiff was refusing to
perform work via email sent to her at 2:19 p.m. which stated, “Your continued false
claims that | refuse to perform work assignments and your unwarranted attacks on me
and my work performance are part of a continuing pattern of harassment and
retaliation directed at me by you. | have continued to work past my tour of duty hours.
| have handled all work assigned to me... itis an abuse of your discretion to make me
responsible and accountable for the corrective actions, comments and
recommendations of the PrLG attorneys who represented the agency in the SRE

protests before GAO. Itis also worth noting that at least two of the attorneys are senior

45
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 47 of 99

level procurement attorneys and all three attorneys came to VA from the Department of
Army.”

271. All of the attorneys involved previously worked for Mr. Fleck at the Army.

272. Upon information and belief, Mr. Fleck’s goal was to replace Agency PLG
attorneys with his former staff including, but not limited to, his wife, Mr. Kraycinoch,
Sarah McWilliams, Richard Bechtel, and Patrick Turner.

273. On April 11, 2018, the SAC-Frederick Director, Efrain Fernandez, sent an
email to Plaintiff, Ms. Cornish, Mr. Fleck, Michael Kraycinovich, Richard Bechtel, Sarah
McWilliams, and others which stated that his office had considered OGC’s concerns
[prepared by Ms. McWilliams] on the revised BCM and that no further adjustments to
the BCM were necessary.

274. Mr. Fernandez requested Plaintiff's legal concurrence to proceed without
further consideration of Ms. McWilliams’ comments.

275. Plaintiff responded via email on April 11, 2018, “... Because | was not
involved in the concerns presented in Candice’s April 6, 2018 email, | will have to
defer to the PrLG leadership for a response to you in this matter...”

276. In response to Plaintiff's email, Ms. Cornish stated via email to Plaintiff on
April 11, 2018, “You may not defer to PrLG you were instructed to review and discuss
with the CO. You do not have to agree but you do need to assess the validity and
have a rationale for your position. However, should one of these issues be raised ina

protest please be prepared to defend the agency...”

46
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 48 of 99

277. After the SAC-Frederick Director and contracting officer rejected the
comments of Ms. McWilliams, Ms. Cornish continued to request that Plaintiff review
Ms. McWilliams’ comments, discuss the comments with the contracting officer and
assess the validity of the comments.

278. As aresult of Plaintiff's hostile work environment and workplace stress,
Plaintiff became ill and another PLG attorney assisted the contracting officer with
finalizing the BCM which was the Agency's contract award document.

Monitoring of Plaintiff

279. On April 11, 2018 at 2:44 p.m., Ms. Cornish sent an email to the OGC staff
to mute their microphones during an OGC Contract Distinguished Speakers series
presentation which could be attended in person or accessed via telephone.

280. At3:01 p.m., Ms. Cornish sent Plaintiff an email requesting that Plaintiff
confirm that she was on the line and could hear.

281. Plaintiff replied to Ms. Cornish via email at 4:35 p.m. when the meeting
ended and stated she was on the line.

282. Plaintiff had been on many previous calls where there were technical or
auditory problems and Ms. Cornish did not contact her to ask whether she was on the
call or could hear.

283. Upon information and belief, Ms. Cornish did not send emails to all PLG
attorneys who teleworked to ask them to confirm they were on the line and could hear.

284. Upon information and belief, Plaintiff was singled out by Ms. Cornish for

the purpose of closely scrutinizing Plaintiff's whereabouts and harassing and/or

47
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 49 of 99

disciplining Appellant for not responding in a timely manner to her email or for not
responding at all.

285. Plaintiff filed an EEO complaint alleging she was singled out by
Ms. Cornish.

Exclusion from Meeting and Interference with Plaintiff's Ability to Perform

286. Plaintiff was assigned to represent the Agency in the bid protest of AMSG
which was filed in the Court of Federal Claims (COFC).

287. The Department of Justice (DOJ) attorney assigned to the AMSG COFC
bid protest advised the Agency via email on April 10, 2018 that VA had a 50-50
chance of prevailing and that neither of the two DOJ attorneys working on the protest
saw “an obvious corrective action that the agency could take under the
circumstances.”

288. Plaintiff forwarded DOJ’s email along with the VA contracting officer’s
email stating he was in favor of moving forward with litigation to the Procurement Law
Group leadership which consisted of Mr. Fleck, Mr. Kraycinovich and Ms. Cornish.

289. On April 10, 2018, Plaintiff sent an email to Ms. Cornish and
Mr. Kraycinovich with a copy to Mr. Hogan, Mr. Hipolit and Mr. Fleck which stated, “...
Your responses regarding whether DOJ should proceed with litigation or pursue
approval for proposed corrective action is requested. This matter requires your
immediate attention, as well as that of the client...”

290. No responses were provided to Plaintiff.

48
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 50 of 99

291. To accommodate DOJ’s request for an immediate decision from the
Agency regarding whether the Agency wish to take corrective action or proceed with
litigation, Plaintiff requested that the client, SAC-F, set up a telephonic meeting for April
11, 2018 and extend invitations to the SAC-F leadership and to the PLG leadership.

292. The PLG leadership did respond to Plaintiff's email and did not accept the
client's meeting invitation.

293. SAC-F personnel and Plaintiff attended the meeting.

294, In the absence of the PLG leadership, Plaintiff discussed the pros and
cons of taking corrective action versus proceeding with litigation extensively with the
SAC-F client and let the client which OGC represented, determine how it wished to
proceed.

295. After the SAC-F Director of Acquisitions stated they wished to proceed
with litigation, Plaintiff immediately notified the DOJ attorney who was waiting for the
Agency’s decision.

296. On April 12, 2018, Ms. Commish undermined Plaintiff's role as the Agency's
legal representative for the AMSG COFC bid protest by excluding Plaintiff from a
telephone call she and Mr. Kraycinovich had with the lead Department of Justice
(DOJ) attorney responsible for representing the VA before the COFC.

297. Since being assigned the AMSG protest in early March 2018, Plaintiff had
worked independently and exclusively with the DOJ attorneys and SAC-Frederick

personnel without the involvement or input of either Ms. Cornish or Mr. Kraycinovich.

49
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 51 of 99

298. One week earlier, Ms. Cornish undermined Plaintiff's role as the Agency’s
legal representative when she sent an email to the lead DOJ attorney stating that she
was Plaintiff's supervisor and disagreed with statements Plaintiff made in an internal
agency email not intended for submission to DOJ.

299. After learning on April 12, 2018 from the DOJ lead attorney that she had
received a call from Ms. Cornish and Mr. Kraycinovich that morning, Plaintiff expressed
in an email sent to Ms. Cornish on April 12, 2018 that it was inappropriate for her and
Mr. Kraycinovich to have a telephonic meeting with the DOJ attorney without including
Plaintiff or making Plaintiff aware of the meeting, especially since Plaintiff had been
the agency attorney working solely with DOJ to date.

300. Plaintiff's email stated, “Your last-minute interference in this protest and
your unrelenting and continuous harassment of me are placing DOJ and this agency
in jeopardy of losing this protest...”

301. Upon information and belief, Plaintiff's exclusion from the telephonic
meeting with DOJ was reprisal for Plaintiff's EEO and whistleblower activity and was
intended to acquire negative information from the DOJ attorney without Plaintiff's
knowledge about Plaintiff's work and representation in the case which Ms. Cornish
could use to support the performance counseling letter issued to Plaintiff eight days
earlier which contained no examples of unacceptable performance.

302. Plaintiff filed an EEO complaint alleging that she was excluded from the
DOJ meeting.

303. On April 12, 2018 after Ms. Cornish spoke with the DOJ attorney,

50
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 52 of 99

Ms. Cornish sent Plaintiff an email which stated, “Please provide a written copy of the
advice you provided [to SAC-F]. Please clearly state your recommendation as to
whether litigation is appropriate v. corrective action. | will need you to provide this legal
opinion to me by noon on Friday, April 13, 2018.”

304. In response to Ms. Cornish’s instruction, Plaintiff sent Ms. Cornish an
email on April 12, 2018 at 5:23 p.m. which stated, “A decision was made yesterday to
move forward with litigation after a verbal discussion with SAC-F personnel of all
issues and the pros and cons of proceeding with litigation versus corrective action. As
stated in my earlier email, the SAC-F personnel in attendance at the meeting
unanimously agreed to proceed with litigation. In accordance with the wishes of the
client, | informed the DOJ attorney of the agency’s decision. | will not be harassed or
bullied by you or anyone else in OGC about the decision made yesterday to continue
with litigation of the AMSG bid protest. You, Bob [Fleck] and Mike [Kraycinovich] were
invited to the meeting. You and Bob declined the invitation. Mike was not present.
You had an opportunity yesterday to provide input regarding whether the agency
should litigate or take corrective action. You made a conscious decision not to
participate in the discussion or the decision. A decision was made in your absence.
Therefore, whether | recommended litigation or corrective action is a moot issue. |
don’t know what legal opinion you are requesting, but any written advice provided to
the client regarding the pros and cons of litigation versus corrective action has already

been provided to you.”

51
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 53 of 99

305. Three months later on June 11, 2018, Plaintiff received a mid-year review
document from Ms. Cornish that stated Plaintiff's April 12, 2018 email was not
responsive.

306. The document stated, “You failed to provide written litigation memo and
substantive rationale or analysis regarding your support in this matter. In addition
many of the emails | have been cc’d on relating to this matter show only work from the
contracting officer or the Department of Justice attorney, you have provided little
substantive legal support damaging VA's position before the court. This work product
does not meet the standards of Quality work required at the GS-14 level.”

307. A proposed removal issued to Plaintiff by Ms. Cornish on September 11,
2018 stated that Plaintiff “failed to follow instruction to draft a litigation memo or show
any work product... As a most recent example, VA has had to reevaluate proposals in
the matter of AMSG before the Court of Federal Claims after it was ruled that VA's
initial evaluations, which you provided legal review, were found arbitrary and
capricious.”

308. Contrary to what was stated in the mid-year review document, the
instruction given to Plaintiff on April 12, 2018 stated that Plaintiff was to provide a
written copy of the advice she provided [to the client, SAC-F] and state her
recommendation as to whether litigation was appropriate v. corrective action.

309. Even though Plaintiff had not been requested to provide a litigation memo
or show her work product for the AMSG bid protest, Ms. Cornish was aware of

Plaintiffs work on the protest.

52
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 54 of 99

310. On April 16, 2018 when Plaintiff was on sick leave, Ms. Cornish received
an email from the DOJ attorney requesting Ms. Cornish’s thoughts on the protest.

311. Without providing any thoughts, Ms. Cornish replied, “I rely on our
discussion of last week as accurate and the legal opinion provided by Jo Spence to
you.”

312, Plaintiff kept Ms. Cornish and Mr. Kraycinovich, the head of the litigation
team, up-to-date on the protest progress.

313. On April 30, 2018, Plaintiff forwarded VA's collective comments which
Plaintiff helped to draft and citations for the AMSG bid protest draft Government Reply
Brief.

314. On May 29, 2018, Plaintiff forwarded the new COFC scheduling order.

315. On June 6, 2018, Plaintiff forwarded the revised draft Motion for Judgment
on the Administrative Record which incorporated VA’s comments that Plaintiff helped
to prepare.

316. On July 20, 2018, Plaintiff forwarded a detailed COFC Summary of Oral
Argument which Plaintiff drafted and the COFC Order issued after oral arguments.

317. On August 6, 2018, Plaintiff forwarded the COFC AMSG bid protest
Opinion.

318. The attorney of record for the matter before the COFC was the assigned

DOJ attorney who filed all litigation documents on behalf of the Federal Government

and represented the Agency’s interests during oral arguments.

53
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 55 of 99

319. As a precaution against rebuke or other hostile treatment by the PLG
leadership which was not in attendance at the April 11, 2018 meeting, Plaintiff did not
provide a recommendation to the SAC-F client regarding whether it was appropriate to
take corrective action or proceed with litigation for the AMSG COFC bid protest.

320. In August 2017, Mr. Fleck yelled at Plaintiff during a meeting between PLG
attorneys and personnel from the SAC-F client office and blamed Plaintiff for the
client’s decision not to take the PLG litigation team’s recommendation to take
corrective action in lieu of proceeding to litigation in the David Jones GAO protest.

321. The SAC-F client and the litigation team had been in disagreement prior
to the meeting regarding the litigation team’s recommendation to take corrective action
and Plaintiff did not advise the client on the matter or do anything to influence the
client’s decision to proceed with litigation which was independent and the result ofa
poll taken by the SAC-F Director during the meeting which resulted in the unanimous
decision of the five SAC-F employees in attendance at the meeting.

322. Plaintiff later complained to Mr. Hipolit, Mr. Fleck and Ms. Cornish about
the hostile treatment she was subjected to by Mr. Fleck and Ms. Cornish following the
meeting and the Agency’s loss of the protest.

323. Both Mr. Fleck and Ms. Cornish have a history of angry outbursts and
yelling at PLG attorneys.

324. Ms. Cornish also has a history of cursing outloud on a regular and

recurring basis and a history of harassing Black female employees over the age of 40.

54
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 56 of 99

325. Years before assuming the position of PLG Deputy Chief Counsel
position, Ms. Cornish yelled and cursed at the Office Manager, a Black woman over
the age of 40, until she reduced her to tears.

Reassignment of Point of Use Contract Attorney

326. On April 28, 2017, VA Contracting Officer Pattie Beasley sent an email to
her PLG legal advisor for the Point of Use (POU) contract, Bridget Grant, which stated,
“Nancy and | would like to set up a meeting with you next week to discuss some issues
with our position in regards to Shipcom’s equitable adjustments...” Ms. Cornish
replied on May 5, 2017 with an email to Ms. Bailey which stated, “Ms. Spence will
advise on the subject request for equitable adjustment.”

327. On May 10, 2017, Ms. Bealey informed Plaintiff via email that she wanted
to set up a brief call to introduce herself before diving into the POU issues.

328. Plaintiff spoke with Ms. Bealey and Pattie Bailey on May 11, 2017.

329. On September 1, 2017, Ms. Beasley informed Plaintiff via email that she
had a modification that required legal review. Ms. Beasley asked, “How would you like
us to send that to you?”

330. Plaintiff replied, “Please forward your modification to Candice Cornish...”

331. Atthe time, all actions for legal review had to go through Ms. Cornish.

332. On September 20, 2017, Ms. Beasley informed Plaintiff that she had
negotiated an equitable adjustment with Shipcom and requested that Plaintiff review

the draft modifications and the release language.

55
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 57 of 99

333. Thirty minutes later, Plaintiff sent Ms. Beasley an email that stated, “| have
reviewed the proposed original and the revised modification language... Let me know
if you require further assistance.”

334. On April 23, 2018, Ms. Beasley informed Plaintiff that she and Nancy
Bailey had been working on payment claims since their last communication with
Plaintiff in September 2017 and they needed a way forward with all of the claims.

335. Plaintiff forwarded Ms. Bailey’s request for legal assistance to Ms. Cornish
for assignment.

336. Ms. Cornish assigned Plaintiff to handle the reviews of the claims that
stemmed from a contract Plaintiff had no history with.

337. In an email to Ms. Cornish on April 23, 2018, Plaintiff stated, “...Requiring
that | replace Bridget as the transactional attorney on a contract she previously
advised the client on for a number of years is not only an inefficient response to
meeting the needs of the client... itis a break from PrLG past practices and protocol.
As the attorney with the contract history and personal knowledge of the contract
problems and claims issues, it would be more appropriate and more efficient to have
Bridget continue working with her client on the outstanding contract claims.”

338. Upon information and belief, Plaintiff was assigned to replace Ms. Grant
who had been a legal advisor on the POU contract since its inception in or around
2013, in order to increase work pressure on Plaintiff who had been given a
performance counseling letter on April 4, 2019 which stated that her work performance

was unacceptable.

56
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 58 of 99

339. On April 24, 2018, Plaintiff sent an email to Ms. Bailey which stated, “Since
| have been officially assigned to assist you with the REAs... | will do what | can to
assist you in this regard. My involvement with the contract claims is highly unusual,
given that | was not the attorney for the contract and did not participate in any of the
meetings...”

340. Ms. Bailey replied that she did not see how this would work [Plaintiff being
assigned] because Plaintiff was not involved before.

341. Ms. Bailey asked Plaintiff if she should discuss the matter up the chain
and Plaintiff recommended that she contact Ms. Cornish.

342. In an email to Ms. Cornish on April 24, 2018, Ms. Bailey stated, “It appears
this contract was assigned from Bridget to Jo... We have slowly been working on
direct cost REA’s [requests for equitable adjustment]... we know that delay claims are
coming...”

343. On April 27, 2018, Plaintiff sent Ms. Bailey an email which stated, “... To
assist me in this endeavor, | request that you provide me with all relevant pre-award
and post-award contract documents...”

344. On May 8, 2018, Plaintiff sent Ms. Bailey an email requesting that she
provide a status on the information Plaintiff requested.

345. Ms. Cornish was aware at the time she assigned Plaintiff to handle the
POU contract payment claims that the POU contract was plagued with problems and

the contract was the subject of ongoing investigations by the VA OIG.

57
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 59 of 99

346. Upon information and belief, Ms. Cornish assigned Plaintiff to a contract
fraught with problems three weeks after giving Plaintiff a performance counseling letter
in order to ensure Plaintiff's failed performance.

347. A “Mid-year Progress Review Feedback” document issued by Ms. Cornish
to Plaintiff in June 2018 stated, “In April [2018], | learned of your failure to review and
be responsive to client office and to your fellow line attorney in the matter of Point of
Use contract claims. You were first assigned to assist in the matter in May of 2017.
However, both on September 1 and 11 of 2017 you tell the client to send the
underlying request elsewhere rather than assisting... On April 23, 2018 at 9:51am you
then demand an explanation as to why you received assignment in the same Point of
Use matter. Itis both within my purview and discretion to assign matters but here
specifically you were assigned this matter almost a year prior to the allegations you
make in lieu of handling the matter assigned. | was then forced to reassign the matter
to another attorney to ensure the agency was not harmed due to your intermittent
performance/provision of legal services and ensuing refusal to perform.”

348. The proposed removed issued to Plaintiff in September 2018 stated,
“Absence of documents as no end product was produced. Reassigned to another
attorney.”

349. The notice further stated, “On May 5, 2017, you were tasked with assisting
via an email from me instructing you to provide legal assistance however there is no
evidence you provided legal review to the client. Then in March of 2018 the client

subsequently re-requested assistance and at that time | was forced to reassign the

58
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 60 of 99

matter. Despite having originally received assignment in 2017 you then refused to
accept the assignment to provide legal review of the claims submitted by the
contractor to our client.”

350. With knowledge that Plaintiff completed reviews of both modifications on
September 20, 2017, the Agency maintained for purposes of removing Plaintiff that
Plaintiff had not completed the assignments in 2017 and they had to be reassigned to
another PLG attorney.

Exclusion from Primary Client Meeting

351. On May 16, 2018, Plaintiff was excluded from a meeting held at VA's
Central Office in Washington, DC between Strategic Acquisition Center (SAF)
personnel which included senior leaders from SAC offices located in Frederick,
Maryland and Fredericksburg, VA, Ms. Cornish, and PLG who did work for the SAC
client.

352. Plaintiff, the longest serving legal representative to the SAC, was not
issued an invitation to the meeting or made aware of the meeting before it occurred.

353. In response to an email from Plaintiff questioning Plaintiffs exclusion from
the meeting, Ms. Cornish stated Plaintiff was not invited because her work
assignments were not being discussed.

354. Meeting attendees reported that with the exception of an action one
attorney (Ms. Grant) was working on which resulted in a decision to discuss the matter

offline, no attorney work assignments were discussed during the meeting.

59
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 61 of 99

Request for Desk Audit

355. In an email Plaintiff sent to Ms. Cornish Mr. Hogan, Mr. Fleck, Attorney
Danielle Kalivoda, and Jelena Zekanovic of the Human Resources Office on May 30,
2018, Plaintiff stated, “I view my exclusion from the meeting with SAC-F, the significant
reduction in my work assignments over the past seven months, the unwarranted
disciplinary actions which include various counseling letters and a letter of
admonishment... to be part of a continuing pattern of discrimination and retaliation by
you and Bob [Fleck] that has made my work environment extremely hostile.”

356. Plaintiff further stated, “| also note that while | was being harassed and
falsely accused of failing to perform the duties of my job in order to justify giving me a
performance counseling letter requiring that | improve my performance, you and Bob
were hiring GS-15 attorneys from outside the agency to perform the same duties |
have been performing at the VA for the past 11 years at the GS-14 level. For this
reason, |am requesting that 02 and VHACLE perform an audit of my position and
re-classify my duties at the GS-15 level. | also request that | be included in all future
meetings between SAC-F and the Procurement Law Group attorneys and that all acts
of discrimination and retaliation cease.”

357. Ms. Cornish forwarded Plaintiff's request to the Human Resources Office

the morning of May 30, 2017.

60
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 62 of 99

Proposed Suspension

358. On the afternoon of May 30, 2017, Ms. Cornish issued Plaintiff a proposed
three-day suspension for alleged inappropriate conduct which included four
specifications (A-D).

359. Specification A which referenced February 6, 2018 a conference call
stated, “... you interrupted me, raising your voice to a level that was combative and
disrespectful in tone and nature. Furthermore, you kept interrupting, repeatedly
speaking over me and your colleague, Mr. Michael Kraycinovich... | found your
conduct to be inappropriate, rude and unequivocally disrespectful.”

360. Plaintiff was advised nearly four months after the conference call took
place that her conduct during the call was inappropriate.

361. Specification B stated, “On Wednesday January 31, 2018, | requested that
you coordinate OGC response to a client office as the transactional attorney handling
a significant matter. You refused to provide information to the attorneys involved and
were non-responsive to their phone calls and emails to you... | found your conduct to
be inappropriate, rude and unequivocally disrespectful.”

362. Plaintiff did not refuse to provide information to the Army attorneys
involved and was responsive to all phone calls and emails.

363. Specification C stated, “On Friday April 13, 2018 you sent me an email
and carbon copied few of my superiors. The email stated in part: ‘You have shown
through your actions that you are deceptive and don’t tell the truth, you cannot control

your anger, and you are threatened by attorneys who are more competent and more

61
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 63 of 99

intelligent than you. Hence, your claim that my communications to you are
unintelligible...’ | found your conduct to be inappropriate, rude and unequivocally
disrespectful.”

364. Plaintiffs email was in response to the April 4, 2018 performance
counseling letter given to Plaintiff by Ms. Cornish which contained nearly 30
statements alleging Plaintiff's failed performance with no examples provided to
support the allegations made.

365. Specification D stated, “Throughout the week of April 8th, ending Friday
April 13, 2018 you would include clients on emails, in which you were being
argumentative with me and declining to provide guidance to clients. | found your
conduct to be inappropriate, rude and unequivocally disrespectful.”

366. Ms. Cornish’s claims were baseless and without merit.

367. The dates proposed for the suspension were July 9-11, 2018.

368. Plaintiff provided a detailed response to Ms. Cornish’s proposed
suspension on June 13, 2018 and filed an internal grievance on July 5, 2018.

369. Plaintiff also filed an EEO complaint alleging discrimination and
retaliation.

370. In response to the grievance filed by Plaintiff, Specifications A and C were
sustained in a report prepared on August 24, 2018 by the Office of General Counsel’s
not so neutral grievance examiner, Sonja Cromwell, a former PLG attorney and Chief

Counsel of the Agency’s Information Law Group.

62
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 64 of 99

371. On October 5, 2018, Plaintiff received a decision from Mr. Hogan which
stated, “Ms. Cromwell sustained Specifications A and C, but did not sustain
Specifications B and D. Proving at least one specification, however, satisfies the
required burden to support the charge. | find the penalty is appropriate for the upheld
specifications and charge... | am, therefore, denying your grievance.”

372. In determining the penalty for Plaintiff's alleged inappropriate behavior, no
consideration was given to the McDonnell Douglas factors.

373. In an email to Mr. Hogan on October 5, 2018, Plaintiff requested that he
reconsider his decision sustaining the three-day suspension.

374. Plaintiff's email stated, “| request an ‘impartial review’ of the suspension
action, as it appears from Ms. Cromwell’s draft decision that she was not impartial.
Given that Ms. Cromwell used to work for 025 and maintains close ties to employees
and former employees of the office, | am concerned that Ms. Cromwell’s decision
which contained statements which were factually inaccurate, failed to consider all of
the evidence including mitigating factors, failed to consider my tenure and history of
conduct as an attorney of 32 years with 12 of those years with the VA, failed to
consider the past conduct of my accusers including their history of yelling, and failed to
consider claims | made that Candice [Cornish] deliberately and repeatedly spoke over
me and interrupted me during a staff meeting, was written to favor Management. In
addition, | believe it was not appropriate for Ms. Cromwell to issue findings regarding
the appropriateness of my conduct without an investigation to determine the veracity of

the evidence she considered in reaching her findings...”

63
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 65 of 99

375. Plaintiffs email further stated, “Since | was not aware that | was
suspended on July 9-11, 2018 and worked on those dates, | am requesting three days
off work. Candice was aware that | was working on those dates and she said nothing.
She therefore acquiesced in my performing the duties of my job during the days she
later claimed | was suspended. Because | filed a grievance of the suspension
decision, it was reasonable for me to believe that the grievance filed staying the
[suspension]. Lastly, | am requesting an immediate transfer out of the Procurement
Law Group. | should not have to continue working in a hostile work environment
where | am being continually harassed and retaliated against. | was saddened this
week by the news of LT Burleson’s death. | am now concermed that the harassment he
endured in the Procurement Law Group which he shared with me and others may
have contributed to his demise.”

376. No response was received from Mr. Hogan.

377. Upon information and belief, the proposed suspension was given to
Plaintiff in retaliation for Plaintiffs EEO and whistleblower activity which included
claims that attorneys hired by Mr. Fleck from the Department of the Army were not
needed, were improperly hired, and were not performing the duties of GS-15 trial
attorneys, but were instead performing the duties of the GS-14 contracts attorneys.

378. Within minutes of emailing Plaintiff the proposed suspension, Ms. Cornish
emailed a counseling letter to a Black female GS-14 attorney over the age of 40 who
also requested an audit of her position after learning that attorneys hired as GS-15 trial

attorneys were performing the same work as the GS-14 attorneys.

64
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 66 of 99

379. The only attorneys given counseling letters by Ms. Cornish and Mr. Fleck
since 2016 were attorneys over the age of 40.

380. Upon information and belief, Mr. Hogan’s decision to uphold the
suspension of Plaintiff was reprisal for Plaintiff's EEO and whistleblower activity which
included complaints containing information that contradicted Mr. Hogan’s claims that
there was a shortage of procurement attorneys and the attorneys were working
beyond a reasonable capacity.

Mid-year Review

381. On June 11, 2018, Ms. Cornish issued Plaintiff a document entitled
“Mid-year Progress Review Feedback” which was purported to be a mid-year review
for a performance rating period that started on October 1, 2017.

382. The document contained knowingly false statements alleging that

Plaintiff refused to perform and failed to perform.

383. Many of the statements attributed to Plaintiff in the document were
deliberately taken out of context to change their meaning and crucial information was
intentionally left out of the document in order to twist the facts and distort the truth.

384. Plaintiff submitted a detailed response to Ms. Cornish with copies sent to
Mr. Fleck and the VA Office of General Counsel leadership.

Inappropriate Conduct During Staff Meeting

385. On June 12, 2018, Plaintiff reported to Ms. Cornish’s superiors that

65
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 67 of 99

Ms. Cornish acted inappropriately during a staff meeting call when she talked over
Plaintiff repeatedly and cut her off several times when Plaintiff tried to ask questions
during the call.

386. In response to Plaintiff's claims, Ms. Cornish issued a “Memo for Record”
with the subject, “Inappropriate Conduct,” which stated that Plaintiff spoke over her
during the meeting.

387. Plaintiff filed an EEO complaint regarding the Memo for Record and
claims made by Ms, Cornish that Plaintiff's conduct was inappropriate.

Client Request for Assistance

388. On July 30, 2018, Plaintiff received an email from Ms. Cornish at 9:17 a.m.
which stated, “Please provide background on this matter (purpose/strategy) as well as
current status.” The subject line read, “Client Request for Assistance: NX products.”

389. Plaintiff sent Ms. Cornish an email 20 minutes later which stated, “Please
forward the client request you are referring to.”

390. Ms. Cornish replied, “| am referring to the IPT [Integrated Product Team] for
NX Stereotatic ENT Navigation Systems.”

391. Unable to find an IPT for NX Stereotatic ENT Navigation Systems, Plaintiff
sent Ms. Cornish an email that contained background information for the NX
[non-expendable] procurement Plaintiff reviewed on July 17, 2018 for Stryker
stretchers.

392. Plaintiff attached the weekly NX procurements spreadsheet which showed

the status for all NX procurements.

66
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 68 of 99

393. Plaintiff also provided Ms. Cornish with the names of the NX Procurement
IPT co-chair and the name of the SAC contract administrator.

394. Plaintiff received no response or communication from Ms. Cornish.

395. One week later on August 7, 2018, Plaintiff ran across the NX EQ
Stereotactic Navigation System agency protest and immediately forwarded all
information Plaintiff had on the protest to Ms. Cornish.

396. Plaintiff's email included the email Plaintiff had sent to Ms. Cornish,

Mr. Fleck and Mr. Kraycinovich on May 2, 2018 which contained a summary of the
protest meeting Plaintiff attended with the client.

397. No response or communication was received from Ms. Cornish.

398. Upon information and belief, Ms. Cornish’s claims related to the NX
equipment procurements and all other claims and allegations proffered to support
Plaintiffs removal were made in retaliation for Plaintiffs EEO activity and
whistleblower complaints and disclosures, including those made to the VA Office of
Inspector General (OIG) Hotline in May 2018. |

399. This matter was included in a proposed removal issued to Plaintiff by
Ms. Cornish on September 11, 2018 to support Ms. Cornish’s claims that Plaintiff's
performance was unacceptable for two critical elements.

400. For the “Stakeholder Services’ critical element, the proposed removal

stated, “Failure to take actions as needed as no end product was produced.”

67
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 69 of 99

401. For the “Quality of Legal Products” critical element, the proposed removal
stated, “Absence of documents as no end product rather attorney copied and pasted
information created by the client.”

402. The proposed removal given to Plaintiff identified a charge of
“Unacceptable Performance” with three specifications.

403. Specification 1: “Failure of Critical Element - Stakeholder Services” stated
that Plaintiff refused to work or show work product in eight instances, requiring
supervisory intervention.

404. Specification 2: “ Failure of Critical Element - Quality of Legal Products”
stated that only one of nine cases randomly selected for review met the standard.

405. Specification 3: “Failure of Non-Critical Element - Timeliness” stated
Plaintiff failed to assist client stakeholders in a timely manner.

406. In addition to the examples of unacceptable performance identified in the
proposed removal, the Agency included over 200 pages of emails as attachments |
which contained other unidentified examples of alleged unacceptable performance
the Agency intended to use against Plaintiff to support the unacceptable performance
charge.

407. Upon information and belief, the Agency attempted to deceive Plaintiff
who had only a short time to respond to the charge, by not specifically identifying all
examples of alleged unacceptable performance in the text of the proposed removal

document.

68
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 70 of 99

408. Plaintiff submitted a response to the proposed removal which denied all
claims that she failed to meet the identified performance standards.

409. Plaintiff's response also noted the inconsistencies in the claims of
unacceptable performance contained in the Mid-year Progress Review Feedback
document she was given on June 11, 2018 versus the claims contained in the
proposed removal.

410. The evidence provided by the Agency to support the unacceptable
performance charge against Plaintiff did not support the claims made.

411. The Agency’s claims that Plaintiffs performance was unacceptable was
not only refuted by Plaintiff in her response to the proposed removal, but challenged
by many of Plaintiffs clients who sent emails to Mr. Fleck’s supervisor, Michael Hogan,
to express their support for Plaintiff.

412. Some of Plaintiff's clients stated they were in utter shock and/or disbelief
that Plaintiff had been proposed for removal.

413. Despite evidence presented by Plaintiff which showed the Agency’s
charge of unacceptable performance was baseless and lacked merit, Mr. Fleck issued
Plaintiff a termination letter dated October 26, 2018.

414. Upon information and belief, the termination letter given to Plaintiff was
reprisal for Plaintiff's EEO and whistleblower activity which included complaints and
disclosures of information to the OIG and OSC which Plaintiff believed evidenced a

gross waste of funds and an abuse of authority.

69
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 71 of 99

Affirmative Defenses

415. All discipline-based and performance-based personnel actions taken
against Plaintiff including the November 16, 2017 counseling letter, the December 4,
2017 admonishment letter, the December 21, 2017 “Fully Successful” rating, the
January 29, 2018 counseling letter, the April 4, 2018 performance counseling letter,
the May 30, 2018 proposed three-day suspension, the June 11, 2018 Mid-year
Progress Review Feedback, the September 11, 2018 proposed removal, the October
5, 2018 suspension decision, and the October 25, 2018 letter terminating Plaintiff's
employment constitute prohibited personnel practices under the Whistleblower
Protection Act of 1989, 5 U.S.C. 2302(b)(8) and (9), as these actions were taken in
retaliation for Plaintiff's disclosure of information to her supervisors and other
managers within the VA Office of General Counsel, the OIG and the OSC which
Plaintiff believed evidenced a gross waste of funds and an abuse of authority and
because Plaintiff exercised her right to file whistleblower complaints.

416. The Agency’s discrimination against Plaintiff based on her age, race, and
sex, as set forth in the 19 events contained in Plaintiff's amended November 6, 2017
EEO complaint, is a prohibited personnel practice under 5 U.S.C. 2302(b)(2) and a
violation of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act
of 1967.

417. The Agency’s retaliation against Plaintiff for engaging in EEO activity isa

prohibited personnel practice under 5 U.S.C. 2302(b)(9).

70
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 72 of 99

418. The hostile work environment Plaintiff was subjected to which was created
by the Agency is a violation of the Whistleblower Protection Act of 1989.

419. The Agency’s failure to obtain the approval of the OSC before terminating
Plaintiff is a harmful procedural error and a violation of the VA Accountability and
Whistleblower Protection Act of 2017.

420. The removal of Plaintiff was not warranted and did not promote the
efficiency of the federal service.

421. The Agency’s decison to terminate Plaintiff Plaintiff was motivated by
discrimination against her on the basis of race, sex and age and by reprisal for her
EEO and whistleblower activity.

CAUSES OF ACTION
COUNT I
(Discrimination on the Basis of Race, Sex and Age in Violation
of the Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b)(2),
Title Vil of the Civil Rights Act of 1964, 42 U.S.C. 2000e-16, and
the Age Discrimination in Employment Act of 1967, 29 U.S.C. 633a)
and
(EEO Reprisal, in violation of the Whistleblower Protection Act,
5 U.S.C. 2302(b)(9))
422. The foregoing allegations are incorporated as if re-alleged herein.
423. Plaintiff maintains that her removal was motivated by her EEO activity and

that the Agency took personnel actions against her because she exercised her right to

71
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 73 of 99

file an EEO complaint against the Agency, in violation of the Whistleblower Protection
Act.

424. Plaintiff engaged in activity protected by the Whistleblower Protection Act
of 1989, 5 U.S.C. 2302(b)(1) and (b)(9), Title VII of the Civil Rights Act of 1964, 42
U.S.C. 2000e-16, and the Age Discrimination in Employment Act of 1967, 29 U.S.C
631 and 633a.

425. Plaintiff filed an EEO complaint against Ms. Cornish and Mr. Fleck on
November 6, 2017.

426. Plaintiff's complaint was amended several times after it was filed and
included 19 events that occurred between November 2017 and October 2018.

427. Plaintiff maintains that she was discriminated against on the basis of her
race, sex and/or age and retaliation when the Agency did the following:

(a) Required only Plaintiff to email her supervisor each day between November

1, 2017 and December 29, 2017 to state when her workday started;

(b) Reduced Plaintiff's workload and diminished Plaintiffs responsibilities;

(c) Issued Plaintiff a written counseling for “Conduct Unbecoming a Federal

Employee” on November 16, 2017 for a single factual statement made by

Plaintiff to Ms. Cornish in an email on October 31, 2017;

(d) issued Plaintiff a letter of admonishment on December 4, 2017 that

contained false claims that Plaintiff was absent from a staff meeting call on

November 14, 2017;

72
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 74 of 99

(e) issued Plaintiff a counseling letter on January 29, 2017 for not announcing
Plaintiffs presence on the November 14, 2017 call prior to the end of the
meeting when Plaintiff had not previously been made aware of such
requirement;

(f) Failed to approve Plaintiff's November 21, 2017 use or lose leave request in
time for Plaintiff to take leave on December 6, 2017 as planned;

(g) Issued Plaintiff a “Fully Successful” rating on December 21, 2017 which was
two levels lower than the “Outstanding” rating Plaintiff received one year earlier;
(h) Denied Plaintiffs request to change her tour of duty hours on March 5, 2018
when another attorney performing the same duties and serving the same client
as Plaintiff, worked the same hours;

(i) Added restrictive terms to the 2018 Telework Agreement in March 2018
which targeted Plaintiff, a full-time teleworker;

(j) Falsely accused Plaintiff of refusing to perform work assignments on April 10,
2018;

(k) Harassed Plaintiff and singled her on April 11, 2018 to ask if she was ona
call and could hear;

(1) Excluded Plaintiff, the Agency's sole legal advisor for the AMSG bid protest
before the U.S. Court of Federal Claims, from a call with Department of Justice
attorneys on April 12, 2018 to discuss the protest.

(m) Denied Plaintiff's requests for a transfer and the transfer request of a

similarly situated employee;

73
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 75 of 99

(n) Excluded Plaintiff from a meeting on May 15, 2018 between personnel from
the Strategic Acquisition Center (SAC) Frederick and Fredericksburg, including
senior leaders, and PLG attorneys who did work for the SAC, the PLG’s primary
client.

(o) Issued Plaintiff a proposed three-day suspension for alleged inappropriate
behavior in May 2018 and suspended Plaintiff in July 2018 based on false
claims made by Ms. Cornish and Richard Bechtel who previously worked for
Mr. Fleck at the Department of the Army;

(p) Issued Plaintiff a Mid-year Progress Review Feedback on June 11, 2018
which contained false statements and allegations to support Ms. Cornish’s
claims that Plaintiff's performance was unacceptable;

(q) Gave Plaintiff a “Memo of Record” for alleged inappropriate conduct during
a Staff meeting on June 12, 2018after Plaintiff complained of Ms. Cornish’s
inappropriate conduct towards her on June 12, 2018 in an email sent to

Ms. Cornish and her superiors which stated that Ms. Cornish repeatedly talked
over Plaintiff while she was speaking and attempted to cut her off when she
asked questions;

(r) Issued Plaintiff a Notice of Proposed Removal on September 11, 2018 based
on false claims that Plaintiff failed to perform and her performance was
unacceptable; and

(s) Removed Plaintiff in October 2018 based on false claims of unacceptable

performance and without securing the requisite approval of the OSC.

74
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 76 of 99

428. Plaintiff maintains that in a concerted act of reprisal intended to force her
out of her job, Plaintiff's supervisors and other Agency officials engaged ina
continuing pattern of discrimination, harassment and retaliation against Plaintiff and
that discrimination based on Plaintiff's race, sex and/or age and reprisal against
Plaintiff for exercising her right to file a complaint were motivating factors that
contributed to Plaintiff's termination.

429. There was a causal connection between Plaintiff's protected activity over
a one year period and the adverse employment and personnel actions taken against
Plaintiff, as evidenced by the Plaintiff's receipt of a counseling letter from Ms. Cornish
just 10 days after Plaintiff filed an EEO complaint against Ms. Cornish and Mr. Fleck.

430. As a direct and proximate result of the foregoing, Plaintiff suffered
damages and injury including lost wages and benefits, injury to her professional and
personal reputation, career and career prospects including opportunities for
advancement and promotion within the Agency, and lost or jeopardized future
employment.

431. As a direct and proximate result of the foregoing violations, Plaintiff
suffered physical harm, emotional distress, personal embarrassment, and humiliation.

432. Plaintiff demands judgment against Defendants for all damages available
by statute and common law including, but not limited to, pain and suffering,
compensatory and enhanced compensatory damages, lost wages, back pay, front pay,
attorneys fees, any and all other damages to which Plaintiff is entitled including all

interest which is within the jurisdictional limit of this Court.

75
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 77 of 99

COUNT Il
(Whistleblower Reprisal in Violation of the Whistleblower
Protection Act of 1989, 5 U.S.C. 2302(b)(8) and (b)(9))

433. The foregoing allegations are incorporated as if re-alleged herein.

434. Plaintiff maintains the Agency took personnel actions against Plaintiff in
retaliation for disclosures of information Plaintiff made to the Inspector General of the
Agency and to the Special Counsel which Plaintiff believed evidenced a gross waste
of funds and an abuse of authority.

435. Plaintiff filed a complaint with the Agency OIG in May 2018 which alleged
that attorneys who previously worked for Mr. Fleck at the Department of the Army were
improperly hired by him as full-time GS-15 trial attorneys for the VA Procurement Law
Group and that the attorneys hired were not needed and were performing the same
work as Plaintiff and other GS-14 procurement attorneys.

436. Plaintiff filed a similar complaint with the OSC in September 2018, after
Plaintiff was proposed for removal.

437. In an email Plaintiff sent to Ms. Cornish on October 30, 2017 with a copy to
Mr. Fleck and his supervisor, Mr. Hipolit, VA Deputy General Counsel for Logistics,
Plaintiff stated, “The lower number of assignments and the type of work being
assigned to me is not commensurate with my skill level or my 31 years of experience
as an attorney... As a supply fund attorney and the longest serving attorney for
SAC-Frederick which has been my primary client, | should be receiving a fair share of

that office’s work, in addition to other assignments. If there are not enough work

76
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 78 of 99

assignments for attorneys within PLG, | question whether there is a need to hire
additional attorneys.”

438. An email Plaintiff sent to Mr. Hipolit on October 31, 2017 stated Plaintiffs
concern regarding the lack of work for PLG attorneys and questioned plans underway
at that time to hire five to six additional attorneys. Plaintiff requested that a review be
conducted of the need to hire additional attorneys, as well as the process for
promotion of PLG attorneys.

439. An October 31, 2017 email sent by Plaintiff to Ms. Cornish with a copy to
Mr. Hipolit and Mr. Fleck stated, “As a supply fund attorney, | should be receiving an
equitable share of PLG work that is supply funded... Over the past 11 years, | have
made significant contributions to VA OGC and have received many recognitions from
my clients and others in the agency for those contributions, including the receipt of an
ICARE award from the Director, SAC-Frederick, in March of this year. | stand ready to
continue contributing to the workload of this office and the mission of this agency. Ata
time when VA attorneys and legal offices are asking for more resources, itis absolutely
incomprehensible that any PLG attorney would not be receiving work assignments.”

440. Despite Plaintiff's stated concerns regarding the lack of work within the
Procurement Law Group and Management's plans to hire additional attorneys, on
November 7, 2018, Mr. Hipolit gave his written approval for the position description
that supported the hiring of GS-15 trial attorneys for the Real Property Law Group, the

Procurement Law Group and the District Contracting National Practice Group.

77
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 79 of 99

441. Mr. Hogan pitched the need for the positions to the VA General Counsel,
claiming there was a shortage of attorneys in the Agency’s three contracts law groups.

442. Mr. Fleck advocated for and selected attorneys who previously worked for
him at the Department of the Army to fill positions intended for Agency attorneys when
he knew the attorneys were not needed and would be surplus, due to the lack of work
available for attorneys in the PLG.

443. Mr. Hipolit approved the new hires for the PLG, with knowledge that
Plaintiff did not have a full workload and was concerned about whether there would
not be enough work for all attorneys to be gainfully employed, if additional attorneys
were hired.

444. The attorneys selected by Mr. Fleck to fill the PLG GS-15 Trial Attorney
vacancies were identified as Sarah McWilliams, Richard Bechtel, Patrick Turner, and
Michael Kraycinovich who was hired prior to the date Mr. Hipolit provided approval for
the GS-15 trial attorney position description and selections.

445, Ms. McWilliams, Mr. Bechtel, Mr. Turner, and Mr. Kraycinovich worked for
Mr. Fleck at the Department of the Army.

446. Upon information and belief, Ms. McWilliams and Mr. Bechtel joined the
Agency at the end of 2017.

447. Upon information and belief, Mr. Turner joined the Agency in or around

March 2018.

78
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 80 of 99

448. At the time Mr. Hipolit provided his approval for the PLG new hires from
the Department of the Army, he was aware that the GS-15 Trial Attorney positions were
intended for existing Agency procurement attorneys.

449. No existing Agency attorneys were selected by Mr. Fleck to fill any of the
GS-15 trial attorney openings allotted for the PLG.

450. Mr. Bechtel reported after being hired to work for the PLG that he had very
little procurement experience.

451. Upon information and belief, Mr. Fleck advocated for the selection of his
former employees at the GS-15 level with the support of Ms. Cornish, because he
wanted to replace PLG attorneys with his prior staff who occupied GS-15 positions
under his supervision at the Department of the Army.

452. The appointments of the Army attorneys at the GS-15 level placed them
above all existing PLG attorneys.

453. instead of doing trial work as the job announcement required, the new
hires were performing the same work as Plaintiff and other PLG attorneys who were
GS-14 contracts attorneys responsible for providing legal advice and guidance on all
aspects of procurement, including litigation.

454. Plaintiff complained in an email sent to Mr. Hipolit on February 26, 2018
that “PLG has so many attorneys that there is not enough work for all of us to be
gainfully employed. Most Days, | have few, if any, work assignments.”

455. On March 5, 2018, Plaintiff sent an email to Ms. Cornish with a copy to

79
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 81 of 99

Mr. Hipolit and Mr. Fleck that stated, “As far as workload is concerned, | have barely
had any work to speak of since early January 2018. | have complained repeatedly
that there are too many PLG attorneys and not enough work for all.”

456. A March 7, 2018 email sent by Plaintiff to Ms. Cornish with a copy to
Mr. Hipolit and Mr. Hogan stated, “... there is not currently enough work for all PrLG
attorneys to have a full workload.”

457. An April 24, 2018 email Plaintiff sent to Mr. Hipolit with a copy to the
Agency General Counsel, James Byrne, and Mr. Hogan stated, “... given the OIG report
involving the hiring of Bob’s wife which | was not aware of until the report was brought
to my attention, | am requesting that 02 [Office of General Counsel] review the PrLG’s
hiring of three attorneys from the Army to ensure that those positions were properly
filled. According to the attorneys hired, they worked with Bob at the Army. At the same
time these attorneys were hired under the guise of the PrLG needing more resources, |
complained repeatedly to you that | was not being given work assignments. With the
addition of the Army attorneys, two and three attorneys are now being assigned to
review actions which historically have required review by only one attorney. | am still
not being providing [provided] work assignments that are commensurate with my
grade or skills...”

458. After receiving no assistance or relief from the VA OGC leadership,
Plaintiff filed a complaint with the Agency OIG on May 21, 2018 alleging that prohibited
personnel practices had been committed within the VA Procurement Law Group.

459. An email sent by Plaintiff on May 30, 2018 to Ms. Cornish with copies to

80
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 82 of 99

Mr. Hogan, Mr. Fleck, VA Attorney Danielle Kalivoda, and Jelena Zekanovic of the
Human Relations Office, stated, “... While | was being harassed and falsely accused of
failing to perform the duties of my job in order to justify giving me a performance
counseling letter requiring that | improve my performance, you and Bob [Mr. Fleck]
were hiring GS-15 attorneys from outside the agency to perform the same duties |
have been performing at the VA for the past 11 years at the GS-14 level...

460. A May 30, 2018 email sent by Plaintiff to Mr. Byrne, Mr. Hogan and
Mr. Hipolit following Plaintiff's receipt of a proposed three-day suspension from
Ms. Cornish on May 30, 2018 for alleged inappropriate conduct stated, “... The
remaining accusers are fairly new to the VA and used to work for Bob at the Army.
Given that they stand to benefit from the GS-15 positions ‘given’ to them by their
previous boss, it goes without saying that they are loyal to Bob and cannot be relied
upon to tell the truth. | learned this afternoon that another long-time Black female
Procurement Law Group attorney over the age of 40 received a counseling letter from
Candice [Ms. Comish] today which signals the start of unwarranted progressive
disciplinary action against her. That attorney and | questioned the Procurement Law
Group’s hiring practices which led to the hiring of multiple attorneys from the Army at
the GS-15 level without consideration being afforded to us and other VA attorneys for
these positions... | have been the victim of a continuing pattern of discrimination and
retaliation to include harassment and hostile work environment since October 2017
and currently have 14 claims pending investigation by the Office of Resolution

Management... In addition to making the Office of Resolution Management aware of

81
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 83 of 99

the proposed suspension, | have taken additional steps to ensure that other offices are
aware as well. With 32 years as an attorney, | do not plan to sit idly by while those who
have engaged in or benefitted from prohibited personnel practices conspire to malign
my character and levy unwarranted disciplinary actions against me, in an attempt to
remove me from my job. Itis clear that Bob wants my job and that the unwarranted
disciplinary actions and attacks on my work performance have been motivated by a
desire to replace me with an attorney of his choice. The significant decrease in my
work assignments since October 2017, my exclusion from meetings with clients and
others, and the false claims made by the Procurement Law Group leadership that my
behavior has been inappropriate constitute a gross misuse and abuse by the
Procurement Law Group leadership of the positions they occupy and the authority
granted to them as supervisors. If Bob wanted to be surrounded by the attorneys he
used to supervise, he should have stayed at the Army. The position | currently occupy
is not available!”

461. On June 11, 2018, Plaintiff was given a “Mid-year Performance Review
Feedback” document by Ms. Cornish which contained false allegations and claims
that Plaintiff's work performance was unacceptable.

462. Plaintiff's response to the mid-year review contained a chronological list of
all of the unwarranted disciplinary-based and performance-based actions issued to
Plaintiff since November 2017.

463. The list included a November 16, 2017 letter of counseling issued 10 days

after Plaintiff filed an EEO complaint and 17 days after Plaintiff first made

82
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 84 of 99

whistleblower disclosures she believed evidenced a gross waste of funds and an
abuse of authority.

464. The list also included a December 4, 2017 admonishment letter, a
December 21, 2017 reduced performance evaluation and rating from “Outstanding”
the previous year to “Fully Successful,” a January 29, 2018 letter of counseling, an
April 4, 2018 letter of counseling for unacceptable performance, and a May 30, 2018
Notice of Proposed Suspension for alleged inappropriate conduct.

465. Subsequent personnel actions included a September 11, 2018 proposed
removal and a termination letter dated October 26, 2018.

466. Plaintiff maintains that her disclosure of information to her superiors, the
VA OIG and OSC which she believed evidenced a gross waste of funds and an abuse
of authority, Plaintiff's exercise of her right to file complaints, and Plaintiffs cooperation
with the Inspector General and the Special Counsel were motivating factors in the
Agency’s decision to terminate Plaintiff.

467. Plaintiff further contends that all adverse employment and personnel
actions taken against Plaintiff by the Agency were motivated by Plaintiff's
whistleblower activity.

468. As a direct and proximate result of the foregoing violations, Plaintiff
suffered damages and injury including lost wages and benefits, injury to her
professional and personal reputation, injury to her career and career prospects
including opportunities for advancement and promotion, and lost or jeopardized future

employment.

83
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 85 of 99

469. As a direct and proximate result of the foregoing violations, Plaintiff
suffered physical harm, emotional distress, personal embarrassment, and humiliation.

470. Plaintiff demands judgment against Defendants for all damages available
by statute and common law including, but not limited to, pain and suffering,
compensatory and enhanced compensatory damages, lost wages, back pay, front pay,
attorney's fees, any and all other damages to which Plaintiff is entitled including
interest.

COUNT Ill
(Hostile Work Environment in violation of the Whistleblower
Protection Act, 5 U.S.C. 2302(a)(2)(xii))

471. The foregoing allegations are incorporated as if re-alleged herein.

472. As set forth in 5 U.S.C. Section 2302(a)(2)(xii), significant changes in
duties, responsibilities, or working conditions are prohibited personnel practices.

473. Hostile work environment claims have been recognized as falling within
this section.

474. Plaintiff filed an informal EEO complaint on November 6, 2017 anda
formal EEO complaint thereafter which was amended several times to add additional
events that alleged Plaintiff was subjected to harassment and a hostile work
environment based on her age (over 40), race (Black), sex (female), and retaliation for
engaging in prior EEO activity.

475. Plaintiff engaged in continuous EEO activity from November 2017 to

September 2018 when she was proposed for removal.

84
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 86 of 99

476. For almost a year beginning in October 2017, Plaintiff complained
repeatedly of a lack of work within the Procurement Law Group and questioned the
Agency’s decision to hire additional attorneys for the Procurement Law Group which
Plaintiff believed evidenced a gross waste of funds and an abuse of authority.

477. In May 2018, Plaintiff disclosed information to the VA Office of Inspector
General which alleged that the attorneys hired by Mr. Fleck from the Department of the
Army to fill GS-15 Trial Attorney vacancies were not performing trial work and instead,
were performing the same responsibilities as Plaintiff and other PLG contracts
attorneys at the GS-14 level.

478. Plaintiff believed the information she disclosed to the OIG evidenced a
gross waste of funds and an abuse of authority.

479. Plaintiff filed a whistleblower retaliation complaint with the OSC in
September 2018 which contained disclosures of information Plaintiff believed
evidenced a gross waste of funds and an abuse of authority.

480. In retaliation for engaging in EEO and whistleblower activity, Plaintiff's
responsibilities, workload and visibility within the Agency were significantly reduced.

481. Duties and responsibilities once handled by Plaintiff were removed and
distributed to younger, mostly Caucasian male attomeys.

482. In some instances, Plaintiff was required to share work assignments with
attorneys junior to her.

483. In other instances, work that Plaintiff had reviewed was assigned to the

GS-15 Army attorneys for further review.

85
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 87 of 99

484. Upon information and belief, the Army attorneys were tasked with looking
for flaws and/or deficiencies in Plaintiff's work that would support the Agency's claims
that Plaintiff's performance was unacceptable.

485. Before the GS-15 attorneys were hired, Plaintiff complained repeatedly
that she did not have work and questioned whether there would be enough work for
all after the additional attorneys were hired.

486. After the new attorneys were hired, Plaintiffs workload which had already
been reduced, was reduced even further, as two and three attorneys were assigned to
review a single action that normally required the review of only one attorney.

487. Plaintiff's EEO and OSC complaints alleged that Plaintiff was subjected to
a hostile work environment when the Agency did the following: required Plaintiff to
email her supervisor each day between November 1, 2017 and December 29, 2017 to
state when her workday started, reduced Plaintiff's workload, issued Plaintiff written
counseling and admonishment letters, failed to approve Plaintiffs use or lose leave
request, gave Plaintiff a negative performance evaluation, denied Plaintiffs request to
change her work telework hours, targeted Plaintiff with changes to the Telework
Agreement terms, accused Plaintiff of refusing to perform work, singled Plaintiff out
during a conference call, excluded Plaintiff from meetings, denied Plaintiff's requests
for reassignment, suspended Plaintiff for three days, issued Plaintiff a mid-year
progress review feedback document which contained false information, issued a
memorandum for record which alleged Plaintiffs conduct was inappropriate, and

issued Plaintiff a proposed removal which resulted in her wrongful termination.

86
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 88 of 99

488. When Plaintiff appealed her removal, Plaintiff alleged hostile work
environment as an affirmative defense.

489. Plaintiff's EEO and whistleblower claims reflect a continuous pattern of
discrimination and retaliation against Plaintiff.

490. The harassment and frequency of discriminatory and retaliatory conduct
directed at Plaintiff over a one-year period was so severe and pervasive as to alter the
conditions of Plaintiffs employment and unreasonably interfere with Plaintiff's work
performance, thereby creating a hostile work environment.

491. There is a direct link between Plaintiffs statutorily protected activity and
the creation of a hostile work environment.

492. Plaintiff maintains that her whistleblower complaints and disclosures
which started on October 30, 2017 and her EEO complaint which was filed on
November 6, 2017 against Ms. Cornish and Mr. Fleck caused a barrage of retaliatory
and hostile behavior towards her by her superiors which included unwarranted
discipline-based and performance-based actions issued to Plaintiff simultaneously, a
downgraded performance evaluation, denial of a performance award, a three-day
suspension, exclusion from meetings, a denial of Plaintiff's request to change her tour
of duty, a failure to approve Plaintiffs use or lose leave request in time for her to start
her vacation, and a host of other actions.

493. VA Office of General Counsel managers, including General Counsel

James Byrne, and Deputy General Counsels Richard Hipolit and Michael Hogan,

87
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 89 of 99

were made aware of the harassment of Plaintiff by her supervisors and the effect the
harassment was having on Plaintiff's ability to perform.

494. Plaintiff informed her superiors on numerous occasions that the
harassment was interfering with her ability to perform the duties of her job.

495. Despite Plaintiffs claims and pleas for assistance and despite Plaintiff's
numerous requests to Mr. Hipolit to be transferred, Agency officials took no appropriate
remedial actions to stop the frequent harassment and Plaintiff was left to deal on her
own with a hostile work environment.

496. The series of events that occurred when taken as a whole, was sufficiently
severe and pervasive such that it altered the conditions of Plaintiffs employment and
created a hostile working environment.

497. There is also a causal connection between Plaintiff's statutorily protected
EEO and whistleblower activity and the suffering Plaintiff endured while being forced
to remain in a hostile work environment.

498. As adirect and proximate result of the foregoing violations, Plaintiff
suffered damages and injury including lost wages and benefits, injury to her
professional and personal reputation, injury to her career and career prospects
including opportunities for advancement and promotion, and lost or jeopardized future
employment.

499. Plaintiff demands judgment against Defendants for all damages available

by statute and common law including, but not limited to, pain and suffering,

88
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 90 of 99

compensatory and enhanced compensatory damages, lost wages, back pay, front pay,
attorney’s fees, and all other damages to which Plaintiff is entitled including interest.
COUNT IV
(Deceipt with Respect to Employee’s Right to Compete
for Employment in violation of 5 U.S.C. 2302(b)(3) and
Granting Preference or Advantage Not Authorized by
Law, Rule or Regulation to an Applicant for Employment
in violation of 5 U.S.C. 2302(b)(4))

500. The foregoing allegations are incorporated as if re-alleged herein.

501. In her complaints to the OIG and OSC, Plaintiff alleged that the attorneys
selected by Mr. Fleck for the position of GS-15 Trial Attorney were granted preferences
or advantages not authorized by law for the purpose of improving their prospects for
employment and injuring Plaintiff's prospects for employment at the GS-15 level and
that Plaintiff was deceived by the trial attorney job announcement which stated the
attorneys would be full-time trial attorneys required to travel.

502. Plaintiff did not submit an application for the positions advertised in
December 2016 because Plaintiff was under a doctor’s care at the time and was
unable to assume full-time trial attorney responsibilities or travel, as required by the
job announcement.

503. The attorneys selected by Mr. Fleck as GS-15 trial attorneys performed

little to no trial work.

89
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 91 of 99

504. Instead, they performed the same contracting duties as Plaintiff and other
GS-14 attorneys which included litigation on an as needed basis.

505. Plaintiff was deceived by the job announcement which described the
positions being advertised as GS-15 Trial Attorney.

506. Had the jobs been properly advertised as GS-15 Contracts Attorney which
is what they were for the PLG, Plaintiff who was the most senior contracts attorney
within the PLG, would have submitted an application for consideration.

507. By accepting applications from employees from the Department of the
Army for the Trial Attorney vacancies advertised under a job announcement that was
distributed internally to the Agency's procurement attorneys and intended for Agency
attorneys, Mr. Fleck granted preferences and advantages not authorized by law, rule or
regulation to those attorneys who previously worked under him at the Army.

508. By announcing the job openings in December 2016 and not filling the
vacancies until almost a year later, the Agency engaged in further deception which
obstructed the rights of Plaintiff and others to compete for the jobs which should have
been re-advertised.

509. By not properly advertising the positions and by not selecting any Agency
attorneys to fill any of the GS-15 Trial Attorney vacancies for the PLG, the selected
Army attorneys were placed over all existing GS-14 PLG attorneys, including Plaintiff.

510. Given the decrease in Plaintiff's work assignments, Plaintiff continuously

questioned the need for additional hires.

90
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 92 of 99

511. Plaintiff also requested that the VA Office of General Counsel review the
practices used to hire the GS-15 attorneys for the PLG.

512. Three GS-15 PLG attorney positions were deactivated after Plaintiff was
terminated in October 2018.

513. Upon information and belief, these were the positions occupied by
Mr. Fleck’s former employees, Ms. McWilliams, Mr. Bechtel and Mr. Turner.

514. Upon information and belief, the deactivation of the GS-15 positions was
the result of the OIG investigation conducted in response to Plaintiff's May 21, 2018
complaint to the OIG which included allegations that the hiring of the attorneys from
the Department of the Army as GS-15 trial attorneys was improper.

515. Four GS-14 contracts attorney positions were briefly advertised in
December 2018 just before Christmas.

516. Upon information and belief, Ms. McWilliams, Mr. Bechtel and Mr. Turner
were placed in three of the four positions advertised.

517. Upon information and belief, the fourth position advertised was the job
previously held by Plaintiff.

518. GS-15 attorney positions were advertised within the PLG after Plaintiff was
terminated.

519. Upon information and belief, Ms. McWilliams, Mr. Bechtel and Mr. Turner

are currently occupying GS-15 positions and/or receiving GS-15 salaries.

91
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 93 of 99

520. Mr. Fleck, a member of the Senior Executive Service, was the subject of an
investigation conducted by the Agency Office of Inspector (OIG) General in early 2018
regarding the unlawful hiring of his wife who had previously worked with
Mr. Fleck at the Department of the Army.

521. Mr. Hipolit and Mr. Hogan, both members of the Senior Executive Service
within the VA Office of General Counsel, supported the decision to hire Mr. Fleck’s wife
as an e-Discovery Expert in January 2017.

522. The OIG stated in its March 29, 2018 report entitled, “Administrative
Investigation of Conflict of Interest, Nepotism, and Falsé Statements within the VA
Office of General Counsel,” that Mr. Fleck had a conflict of interest, engaged in
nepotism, improperly shared VA sensitive date, and made false statements.

523. The charges were considered by the OIG to be so serious that the OIG
referred the matter to the Department of Justice for prosecution..

524. Mr. Fleck’s termination was also recommended by the VA Deputy General
Counsel of Legal Operations.

525. Instead of being terminated for advocating for the unlawful employment of
his wife from the Department of the Army under a job announcement he helped to craft
in order to give her an advantage over the competition, Mr. Fleck, an experienced
attorney, was given a letter of warning.

526. Mr. Fleck’s wife was detailed to the Agency’s Court of Appeals Law Group.

92
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 94 of 99

527. Upon information and belief, she was later reassigned to the VA
Information Law Group to work under the Information Law Group Chief Counsel who
sustained the suspension of Plaintiff for three days, Sonja Cromwell.

528. Mr. Hipolit had responsibility for and oversight over the Information Law
Group at the time.

529. Upon information and belief, the detail of Mr. Fleck’s wife was arranged by
and/or authorized by Mr. Hipolit and her reassignment to Ms. Cromwell’s group was
arranged by and/or authorized by Mr. Hogan.

530. As evidenced by Plaintiff's exemplary work history and the many emails
submitted by Plaintiff's clients to her and to Mr. Fleck’s supervisor, Mr. Hogan, on
behalf of Plaintiff after Plaintiff was proposed for removal, Plaintiff's removal had
nothing to do with her performance.

531. Upon information and belief, the Agency’s decision to terminate Plaintiff
was motivated by reprisal, stemming from Plaintiff's EEO activity and whistleblower
activity which included EEO complaints and complaints to the OIG and OSC which
contained information Plaintiff believed evidenced a gross waste of funds and an
abuse of authority.

532. As a direct and proximate result of the foregoing violation, Plaintiff suffered
damages and injury including lost wages and benefits, injury to her professional and
personal reputation, injury to her career and career prospects including opportunities

for advancement and promotion, and lost or jeopardized future employment.

93
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 95 of 99

533. As a direct and proximate result of the foregoing violations, Plaintiff
suffered physical harm, emotional distress, personal embarrassment, and humiliation.

534. Plaintiff demands judgment against Defendants for all damages available
by statute and common law including, but not limited to, pain and suffering,
compensatory and enhanced compensatory damages, lost wages, back pay, front pay,
attorneys fees, any and all other damages to which Plaintiff is entitled including
interest.

COUNT V
(Harmful Procedural Error in Violation of the Department of
Veterans Affairs Accountability and Whistleblower Protection
Act of 2017, P.L. No. 115-41 (6/23/17) and the Whistleblower
Protection Act, 5 U.S.C. 2302(b)(8) and (9))

535. The foregoing allegations are incorporated as if re-alleged herein.

536. S$.1094 - Department of Veterans Affairs Accountability and Whistleblower
Protection Act of 2017, P.L. No 115-41 (6/23/17) states on page 131 STAT. 872(e), “In
the case of a covered individual seeking corrective action (or on behalf of whom
corrective action is sought) from the Office of Special Counsel based on an alleged
prohibited personnel practice described in Section 2302(b) of title 5, the Secretary
may not remove, demote or suspend such covered individual under subsection (a)
without the approval of the Special Counsel under Section 1214(f of title 5.”

537. A letter sent by the VA Secretary to Senator Tammy Baldwin on June 1,

2018 stated, “... VA will also hold making a decision on a pending proposed action, per

94
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 96 of 99

38 U.S.C. Section 714(e), if an employee informs the deciding official that he or she
has a pending complaint before the U.S. Office of Special Counsel or has an open
disclosure with VA’s Office of Accountability and Whistleblower Protection.”

538. When Plaintiff responded to the September 11, 2018 Notice of Proposed
Removal issued to her by Ms. Cornish, Plaintiff informed the Agency and deciding
official, Mr. Fleck, that she had filed a complaint with the OSC.

539. Although the Agency claimed it received the approval of the Special
Counsel to proceed with the removal of Plaintiff, the Agency proffered no evidence to
support its claim.

540. The information provided by the Agency showed only that the Agency’s
Office of Accountability and Whistleblower Protection (OAWP) with whom Plaintiff had
a pending complaint, contacted the OSC at the request of VA opposing counsel
Danielle Kalivoda, and the OSC stated it could not confirm or deny that it had a
complaint from Plaintiff.

541. Upon information and belief, the Agency did not follow its own written
guidance and did not receive the requisite approval of the Special Counsel before
terminating Plaintiff.

542. This procedural error was harmful to Plaintiff, as it left Plaintiff without
employment or employment income.

543. Upon information and belief, it was inappropriate and a conflict of interest
for the OAWP to contact OSC on behalf of the VA Office of General Counsel which was

responsible for Plaintiff's termination.

95
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 97 of 99

544. Upon information and belief, the Agency's action in moving forward with
Plaintiffs termination without the approval of the OSC was reprisal motivated by
Plaintiff's EEO and whistleblower activity which is a violation of the Whistleblower
Protection Act, 5 U.S.C. 2302(b)(8) and (9).

545. Plaintiff maintains the Agency would not have terminated Plaintiff in the
absence of the discriminatory and retaliatory motives that contributed in this instance
to Plaintiff's removal.

546. Upon information and belief, the Agency cannot show it would have taken
the same action in the absence of such discriminatory or retaliatory motives.

547. As adirect and proximate result of the foregoing violations, Plaintiff
suffered damages and injury including lost wages and benefits, injury to her
professional and personal reputation, injury to her career and career prospects
including opportunities for advancement and promotion, and lost or jeopardized future
employment.

548. As adirect and proximate result of the foregoing violations, Plaintiff
suffered physical harm, emotional distress, personal embarrassment, and humiliation.

549. Plaintiff demands judgment against Defendants for all damages available
by statute and common law including, but not limited to, pain and suffering,
compensatory and enhanced compensatory damages, lost wages, back pay, front pay,
attorneys fees, any and all other damages to which Plaintiff is entitled including

interest.

REQUEST FOR RELIEF

96
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 98 of 99

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
favor of Plaintiff against Defendants and award Plaintiff the following relief:

1. rescission of the adverse action (removal) and an order reinstating
Plaintiff;

2. expunction of all references to the adverse action from all files including,
but not limited to, Agency files and Office of Personnel Management files;

3. back pay, front pay, benefits, and interest;

4, compensatory and non-pecuniary damages;

5. punitive damages;

6. reasonable attorney's fees and costs; and

7. other such relief as the Court may deem just and proper.

Dated: June 28, 2019 Respectfully Submitted,

Oy Joenes

la/Gpence, , pro se
Belmont Bay Drive
Woodbridge, VA 22191

(571) 288-6092
iodspence@aol.com

 

97
Case 1:19-cv-01947-JEB Document1 Filed 06/28/19 Page 99 of 99

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JO SPENCE

710 Belmont Bay Drive
Woodbridge, VA 22191
(571) 288-6092(c),

Plaintiff,

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS,

810 Vermont Avenue, N.W.

Washington, DC 20420; and

ROBERT WILKIE, in his official capacity as
Secretary of the United States
Department of Veterans Affairs,

810 Vermont Avenue, N.W.

Washington, DC 20420,

Defendants.

 

Neer ee eee ee Oe ee

Civil Action No.

CERTIFICATION

| declare under penalty of perjury that the foregoing is true and correct. Under
Federal Rules of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation: (2) is supported by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
